Exhibit 10.53

FOIA CONFIDENTIAL TREATMENT REQUESTED

PORTIONS OF THE EXHIBIT MARKED BY [**Redacted**] HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION

HM0210-10-C-0002-P00032

UNCLASSIFIED//FOR OFFICIAL USE ONLY

WHEN SEPARATED FROM ATTACHMENT 1

The information contained in this document must be protected in its entirety as

UNCLASSIFIED//FOR OFFICIAL USE ONLY.

Any combination of paragraphs marked “UNCLASSIFIED” must be reviewed in the
event they, by compilation, disclose

information at the UNCLASSIFIED//FOR OFFICIAL USE ONLY level as well.

 

(U) Section A – Solicitation/Contract Form

     22   

Standard Form (SF) 1449, Solicitation, Offer And Award

     22   

(U) Section B – Supplies Or Services/Prices

     22   

(U) Base Period

     22   

B.1

   (U) Contract Line Item Number 0001: Commercial Satellite Imagery – Service
Level Agreement For Pixel & Imagery Acquisition/Operations (Baseline Collection
Capacity)      22   

B.2

   (U) CLIN 0002: [**Redacted**]      22   

B.3

   (U) CLIN 0003: [**Redacted**]      22   

B.4

   (U) CLIN 0004: Commercial Satellite Imagery – Value-Added Products And
Services      22   

B.5

   (U) CLIN 0005: Commercial Satellite Imagery – Physical Media Delivery      23
  

B.6

   (U) CLIN 0006: Commercial Satellite Imagery – System Engineering Services
Support      23   

B.7

   (U) Total Contract Price/Total Contract Funding      24   

B.8

   (U) CLIN Description      26   

B.9

   (U) Contract Type      26   

(U)

   Option Periods      26   

B.10

   (U) Option CLINs 0101, 0201, 0301, 0401, 0501, 0601, 0701, 0801, And 0901 –
Commercial Satellite Imagery – Service Level Agreement For Pixel & Imagery
Acquisition/Operations (Baseline Collection Capacity)      26   

B.11

   (U) Option [**Redacted**]      27   

B.12

   (U) Option [**Redacted**]      27   

B.13

   (U) Option [**Redacted**]      27   

B.14

   (U) Option CLINs 0104, 0204, 0304, 0404, 0504, 0604, 0704, 0804, And 0904:
Commercial Satellite Imagery – Value-Added Products And Services      27   

B.15

   (U) Option CLINs 0105, 0205, 0305, 0405, 0505, 0605, 0705, 0805, And 0905:
Commercial Satellite Imagery – Physical Media Delivery      28   

[**Redacted**]

  

(U) Section C – Description/Specifications

     29   

C.1

   (U) Statement Of Work      29   

(U) Section D – Packaging And Marking

     30   

D.1

   (U) Packaging And Marking Instructions Preservation, Packaging, Packing, And
Marking Of Shipments (Commercially Packaged Items)      30   

D.2

   (U) Prohibited Packing Materials      30   

D.3

   (U) Markings Of Warranted Items      30    (U) Section E – Inspection And
Acceptance      31   

E.1

   (U) FAR 52.246-6 Inspection – Time-And-Material And Labor-Hour. (May 2001)   
  31   

E.2

   (U) Inspection      31   

E.3

   (U) Acceptance      31   

(U) Section F – Deliveries Or Performance

     32   

F.1

   (U) FAR 52.242-15 Stop-Work Order. (Aug 1989)      32   

F.2

   (U) FAR 52.247-34 F.O.B. Destination. (Nov 1991)      32   

F.3

   (U) Consignee And Address      32   

 

Contract Page 19 of 70

UNCLASSIFIED//FOR OFFICIAL USE ONLY

WHEN SEPARATED FROM ATTACHMENT 1



--------------------------------------------------------------------------------

FOIA CONFIDENTIAL TREATMENT REQUESTED

PORTIONS OF THE EXHIBIT MARKED BY [**Redacted**] HAVE BEEN OMITTED PURSUANT TO A

REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION

HM0210-10-C-00020-P00032

UNCLASSIFIED//FOR OFFICIAL USE ONLY

WHEN SEPARATED FROM ATTACHMENT 1

 

F.4

   (U) Personal Delivery      32   

F.5

   (U) Period Of Performance      32   

F.6

   (U) Place Of Delivery      33   

F.7

   (U) Data Deliverable      33   

(U) Section G – Contract Administration Data

     34   

G.1

   (U) Authority And Designation Of A Contracting Officer’s Representative (COR)
     34   

G.2

   (U) NGA: Submission Of Invoices (May 2008)      35   

G.3

   (U) NGA: Government Representative (Sep 2003)      36   

G.4

   (U) NGA: Contract Administration (Sep 2003)      36   

G.5

   (U) NGA: Payment Instructions For Multiple Accounting Classification
Citations (Sep 2003)      36   

G.6

   (U) Accounting And Appropriation Data      36   

(U) Section H – Special Contract Requirements

     38   

H.1

   (U) NGA: 5x52.209-9003 Protection Of Information And Nondisclosure Agreements
(July 2006)      38   

H.2

   (U) NGA: 5x52.37-9000 Contractor Employee Data For Access To NGA Facilities
Or Sensitive Systems (Oct 2005)      40   

H.3

   (U) NGA: 5x45.592-9000 Government-Furnished Limited Distribution Materials
(June 2004)      40   

H.4

   (U) NGA: Key Personnel (Sep 2003) (Modified)      42   

H.5

   (U) NGA: Disclaimer Statement (Sep 2003)      42   

H.6

   (U) NGA: 5x52.227-9000 Unauthorized Use Of NGA Name, Seal, And Initials (June
2006)      42   

H.7

   (U) Ordering Procedures (CLIN Series 0x04)      43   

H.8

   (U) NGA: 5x252.204-7000-90 Public Release Of Information (Apr 2004)      44
  

H.9

   (U) Non-Publicity      44   

H.10

   (U) NGA: Insurance (Sep 2003)      44   

H.11

   (U) NGA: Performance Of Work On Government Premises (Sep 2003)      45   

H.12

   (U) NGA: Intention To Use Consultants (Sep 2003)      45   

H.13

   (U) NGA: 5x45.102-9000 Government Furnished Accountable Property (May 2003)
     45   

H.14

   (U) NGA: 5x52.227-9001 Activities That Affect U.S. Persons (Dec 2004)      47
  

H.15

   (U) NGA: 5x52.207-9000 Dod Base Realignment And Closure (Apr 2008)      47   

H.16

   (U) NGA: 5x52.242-9001 Observance Of Legal Holidays & Closure Of NGA (Oct
2008) (Modified)      47   

H.17

   (U) Security Requirements – Contract Classification      48   

H.18

   (U) Organizational Conflict Of Interest      48   

H.19

   (U) Sensitive Requirements And Product Handling      49   

H.20

   (U) Warranty      49   

H.21

   (U) Export Control And Assignment Of Personnel      49   

H.22

   (U) Emergencies, Disasters, And Humanitarian Efforts      49   

H.23

   (U) Nextview Imagery End User License Agreement      50   

H.24

   (U) Exercise Of Options      50   

H.25

   [**Redacted**]      51   

H.26

   [**Redacted**]      51   

H.27

   [**Redacted**]      51   

H.28

   [**Redacted**]      51   

H.29

   [**Redacted**]      51   

H.30

   [**Redacted**]      51   

H.31

   [**Redacted**]      51   

[**Redacted**]

  

(U) Section I – Contract Clauses

     53   

I.1

   (U) FAR 52.204-2 Security Requirements. (Aug 1996)      53   

 

Contract Page 20 of 70

UNCLASSIFIED//FOR OFFICIAL USE ONLY

WHEN SEPARATED FROM ATTACHMENT 1



--------------------------------------------------------------------------------

FOIA CONFIDENTIAL TREATMENT REQUESTED

PORTIONS OF THE EXHIBIT MARKED BY [**Redacted**] HAVE BEEN OMITTED PURSUANT TO A

REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION

HM0210-10-C-00020-P00032

UNCLASSIFIED//FOR OFFICIAL USE ONLY

WHEN SEPARATED FROM ATTACHMENT 1

 

I.2

   (U) FAR 52.204-4 Printed Or Copied Double-Sided On Recycled Paper. (Aug 2000)
     53   

I.3

   (U) FAR 52.204-7 Central Contractor Registration. (Apr 2008)      53   

I.4

   (U) FAR 52.212-4 Contract Terms And Conditions – Commercial Items. (Mar 2009)
     53   

I.5

   (U) FAR 52.212-4 Contract Terms And Conditions – Commercial Items. (Mar 2009)
– Alternate I (Oct 2008) (Applicable To CLIN 0x05 And CLIN 0x06 Series Only)   
  53   

I.6

   (U) FAR 52.212-5 Contract Terms And Conditions Required To Implement Statutes
Or Executive Orders – Commercial Items. (Apr 2010)      53   

I.7

   (U) FAR 52.215-21 Requirements For Cost Or Pricing Data Or Information Other
Than Cost Or Pricing Data – Modifications. (Oct 1997)      58   

I.8

   (U) FAR 52.216-22 Indefinite Quantity. (Oct 1995) (Applicable To CLIN Series
0x04 And 0x05)      58   

I.9

   (U) FAR 52.217-9 Option To Extend The Term Of The Contract. (Mar 2000)     
59   

I.10

   (U) FAR 52.227-1 Authorization And Consent. (Dec 2007) Alternative I (Apr
1984)      59   

I.11

   (U) FAR 52.227-2 Notice And Assistance Regarding Patent And Copyright
Infringement. (Dec 2007)      59   

I.12

   (U) FAR 52.232-11 Extras. (Apr 1984)      59   

I.13

   (U) FAR 52.243-1 Changes – Fixed-Price. (Aug 1987)      59   

I.14

   (U) FAR 52.243-7 Notification Of Changes. (Apr 1984)      59   

I.15

   (U) FAR 52.244-6 Subcontracts For Commercial Items. (Apr 2010)      61   

I.16

   (U) FAR 52.245-1 Government Property. (Jun 2007)      62   

I.17

   (U) FAR 52.245-9 Use And Charges. (Jun 2007)      62   

I.18

   (U) FAR 52.252-2 Clauses Incorporated By Reference. (Feb 1998)      62   

I.19

   (U) FAR 52.253-1 Computer Generated Forms. (Jan 1991)      62   

I.20

   (U) DFARS 252.201-7000 Contracting Officer’s Representative. (Dec 1991)     
62   

I.21

   (U) DFARS 252.203-7002 Requirement To Inform Employees Of Whistleblower
Rights. (Jan 2009)      62   

I.22

   (U) DFARS 252.204-7000 Disclosure Of Information. (Dec 1991)      62   

I.23

   (U) DFARS 252.204-7003 Control Of Government Personnel Work Product. (Apr
1992)      63   

I.24

   (U) DFARS 252.204-7004 Alternate A, Central Contractor Registration. (Sep
2007)      63   

I.25

   (U) DFARS 252.204-7005 Oral Attestation Of Security Responsibilities. (Nov
2001)      64   

I.26

   (U) DFARS 252.204-7006 Billing Instructions. (Oct 2005)      64   

I.27

   (U) DFARS 252.209-7004 Subcontracting With Firms That Are Owned Or Controlled
By The Government Of A Terrorist Country. (Dec 2006)      64   

I.28

   (U) DFARS 252.212-7001 Contract Terms And Conditions Required To Implement
Statutes Or Executive Orders Applicable To Defense Acquisitions Of Commercial
Items (Apr 2010)      64   

I.29

   (U) DFARS 252.227-7013 Rights In Technical Data – Noncommercial Items. (Nov
1995) [**Redacted**]      66   

I.30

   (U) DFARS 252.227-7014 Rights In Noncommercial Computer Software And
Noncommercial Computer Software Documentation. (Jun 1995) [**Redacted**]      66
  

I.31

   (U) DFARS 252.232-7007 Limitation Of Government’s Obligation. (May 2006)     
66   

I.32

   (U) DFARS 252.232-7010 Levies On Contract Payments. (Dec 2006)      67   

I.33

   (U) DFARS 252.243-7001 Notice Of Contract Modifications. (Dec 1991)      67
  

I.34

   (U) Subcontracting Reporting System      68   

I.35

   (U) DFARS 252.217-7027 Contract Definitization (OCT 1998)      69   

I.36

   (U) FAR 52.216-24 Limitation of Government Liability (APR 1984)      69   
(U) Section J – List Of Documents Exhibits And Other Attachments      70   

 

Contract Page 21 of 70

UNCLASSIFIED//FOR OFFICIAL USE ONLY

WHEN SEPARATED FROM ATTACHMENT 1



--------------------------------------------------------------------------------

FOIA CONFIDENTIAL TREATMENT REQUESTED

PORTIONS OF THE EXHIBIT MARKED BY [**Redacted**] HAVE BEEN OMITTED PURSUANT TO A

REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION

HM0210-10-C-00020-P00032

UNCLASSIFIED//FOR OFFICIAL USE ONLY

WHEN SEPARATED FROM ATTACHMENT 1

 

(U) SECTION A – Solicitation/Contract Form

Standard Form (SF) 1449, Solicitation, Offer and Award

(U) SECTION B – Supplies or Services/Prices

 

(U) BASE PERIOD

 

B.1 (U) CONTRACT LINE ITEM NUMBER 0001: COMMERCIAL SATELLITE IMAGERY – SERVICE
LEVEL AGREEMENT FOR PIXEL & IMAGERY ACQUISITION/OPERATIONS (BASELINE COLLECTION
CAPACITY)

(U) The scope of this firm-fixed price (FFP) contract line item number (CLIN)
for the acquisition and delivery of imagery and associated imagery support data
under a Service Level Agreement (SLA) from the Contractor’s satellite
constellation is defined in Contract Attachment 1, EnhancedView Imagery
Acquisition Statement of Work. This effort is priced at the amount set forth
below.

 

    

Baseline Quantity
(sqnmi/day)

   Firm Fixed Price
(12 Months)  

Total CLIN 0001

   [**Redacted**]    $ 250,000,000.00   

 

B.2 (U) CLIN 0002: [**Redacted**]

(U) The scope of this FFP CLIN for the effort to develop a secure architecture
and secure operations in support of the acquisition and delivery of imagery and
imagery support data is defined in Contract Attachment 1, EnhancedView Imagery
Acquisition Statement of Work, and in accordance with Special Contract
Requirement H.24, Exercise of Options (in the event that CLIN 0002 is
established as an option), and Special Contract Requirement H.30, Special Terms
and Conditions for Payment, Line Item 0002 – Payment Event and Amount. This
effort is priced at the amount set forth below.

 

Total CLIN 0002 FFP

   [**Redacted**]

(U) The Government intends to incrementally fund CLIN 0002. The Government’s and
the Contractor’s continuing obligations under this Contract are contingent upon
the availability of appropriated funds from which payment for contract purposes
can be made. No legal liability on the part of the Government for any payment or
on the part of the Contractor for any performance under any order placed under
this Contract may arise until funds are made available to the Contracting
Officer for such orders and until the Contractor receives notice of such
availability in writing from the Contracting Officer and the Contracting Officer
modifies the contract to expressly obligate the additional funds.

 

B.3 (U) CLIN 0003: [**Redacted**]

 

B.4 (U) CLIN 0004: COMMERCIAL SATELLITE IMAGERY – VALUE-ADDED PRODUCTS AND
SERVICES

 

Contract Page 22 of 70

UNCLASSIFIED//FOR OFFICIAL USE ONLY

WHEN SEPARATED FROM ATTACHMENT 1



--------------------------------------------------------------------------------

FOIA CONFIDENTIAL TREATMENT REQUESTED

PORTIONS OF THE EXHIBIT MARKED BY [**Redacted**] HAVE BEEN OMITTED PURSUANT TO A

REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION

HM0210-10-C-00020-P00032

UNCLASSIFIED//FOR OFFICIAL USE ONLY

WHEN SEPARATED FROM ATTACHMENT 1

 

(U) The scope of effort for this CLIN is defined in Contract Attachment 1,
EnhancedView Imagery Acquisition Statement of Work. This effort is estimated at
the amount set forth below. This CLIN has a ceiling value of [**Redacted**]. The
sum of all items ordered herein and invoiced for shall not exceed
[**Redacted**].

(U) Minimum Amount: $0.00

(U) Maximum Amount: [**Redacted**]

(U) CLIN 0004 is an indefinite-quantity ordering CLIN for the supplies or
services and prices as specified in the Statement of Work or in separately
issued contractual documents and is effective for the entire period of
performance or as otherwise specified. Ordering will be accomplished in
accordance with Special Contract Requirement H.7, Ordering Procedures. Delivery
or performance shall be made only as authorized by orders issued in accordance
with the Statement of Work. The Contractor shall furnish to the Government, when
and if ordered, the supplies or services specified herein up to and including
the amount designated as the “maximum.” The Government has no minimum order
obligations. Except for the limitations in the value specified as the maximum
amount, there is no limit on the number of orders that may be issued. The
Government may issue orders requiring delivery to multiple destinations or
performance at multiple locations. (Funding obligations for this CLIN may occur
via Standard Form 30s, Department of Defense (DD) Form 1155s, or other forms as
determined at the time of award of the specific value-added requirement.)

 

B.5 (U) CLIN 0005: COMMERCIAL SATELLITE IMAGERY – PHYSICAL MEDIA DELIVERY

(U) The scope of effort for this CLIN is defined in Contract Attachment 1,
EnhancedView Imagery Acquisition Statement of Work. This CLIN has a ceiling
value of [**Redacted**]. The sum of all items provided herein and invoiced for
shall not exceed [**Redacted**].

(U) Minimum Amount: $0.00

(U) Maximum Amount: [**Redacted**]

(U) CLIN 0005 is an indefinite-quantity ordering CLIN for the supplies or
services and prices specified in the Statement of Work to support the storage
and dissemination of imagery and image products on media, and is effective for
the entire period of performance. Delivery or performance shall be made only as
authorized by the Contracting Officer, the Contracting Officer’s Representative,
or other government official as designated by the Contracting Officer. The
Contractor shall furnish to the Government, when and if ordered, the supplies
specified in CLIN 0005 up to and including the amount designated as the
“maximum.” The Government has no minimum order obligations.

 

B.6 (U) CLIN 0006: COMMERCIAL SATELLITE IMAGERY – SYSTEM ENGINEERING SERVICES
SUPPORT

(U) The scope of effort for this CLIN is defined in Contract Attachment 1,
EnhancedView Imagery Acquisition Statement of Work. This CLIN has a ceiling
value of [**Redacted**]. The sum of all effort provided herein and invoiced for
shall not exceed [**Redacted**]. CLIN 0006 is a time and material (T&M) CLIN for
System Engineering Services. T&M support shall be provided as directed by the
Contracting Officer.

(U) CLIN 0006 will be incrementally funded in accordance with NGA budget and
policy provisions. The Government’s and the Contractor’s continuing obligations
under this CLIN is contingent upon the availability of appropriated funds from
which payment for contract purposes can be made. No legal liability on the part
of the Government for any payment or on the part of the Contractor for any
performance under any task placed under this CLIN may arise until funds are made
available to the Contracting Officer for such tasks and until the Contractor
receives notice of such availability in writing by the Contracting Officer and
the Contracting Officer modifies the contract to expressly obligate the
additional funds.

 

Contract Page 23 of 70

UNCLASSIFIED//FOR OFFICIAL USE ONLY

WHEN SEPARATED FROM ATTACHMENT 1



--------------------------------------------------------------------------------

FOIA CONFIDENTIAL TREATMENT REQUESTED

PORTIONS OF THE EXHIBIT MARKED BY [**Redacted**] HAVE BEEN OMITTED PURSUANT TO A

REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION

HM0210-10-C-00020-P00032

UNCLASSIFIED//FOR OFFICIAL USE ONLY

WHEN SEPARATED FROM ATTACHMENT 1

 

B.7 (U) TOTAL CONTRACT PRICE/TOTAL CONTRACT FUNDING

This Table is UNCLASSIFIED

 

CLIN

   Maximum Total
Price      Obligated Amount      Unfunded Amount  

CLIN Series 0000

        

0001

   $ 250,000,000.00         [**Redacted**]         [**Redacted**]   

0002

     [**Redacted**]         [**Redacted**]         [**Redacted**]   

0003

     [**Redacted**]         [**Redacted**]         [**Redacted**]   

0004

     [**Redacted**]         [**Redacted**]         [**Redacted**]   

0005

     [**Redacted**]         [**Redacted**]         [**Redacted**]   

0006

     [**Redacted**]         [**Redacted**]         [**Redacted**]   

[**Redacted**]

     [**Redacted**]         [**Redacted**]         [**Redacted**]   

Subtotal Base Contract Year 1

     [**Redacted**]         [**Redacted**]         [**Redacted**]   

CLIN Series 0100

        

0101

   $ 250,000,000.00         [**Redacted**]         [**Redacted**]   

0102

     [**Redacted**]         [**Redacted**]         [**Redacted**]   

0103

     [**Redacted**]         [**Redacted**]         [**Redacted**]   

0104

     [**Redacted**]         [**Redacted**]         [**Redacted**]   

0105

     [**Redacted**]         [**Redacted**]         [**Redacted**]   

0106

     [**Redacted**]         [**Redacted**]         [**Redacted**]   

[**Redacted**]

     [**Redacted**]         [**Redacted**]         [**Redacted**]   

Subtotal Contract Year 2

     [**Redacted**]         [**Redacted**]         [**Redacted**]   

CLIN Series 0200

        

0201

   $ 250,000,000.00         [**Redacted**]         [**Redacted**]   

0202

     [**Redacted**]         [**Redacted**]         [**Redacted**]   

0203

     [**Redacted**]         [**Redacted**]         [**Redacted**]   

0204

     [**Redacted**]         [**Redacted**]         [**Redacted**]   

0205

     [**Redacted**]         [**Redacted**]         [**Redacted**]   

0206

     [**Redacted**]         [**Redacted**]         [**Redacted**]   

[**Redacted**]

     [**Redacted**]         [**Redacted**]         [**Redacted**]   

Subtotal Contract Year 3

     [**Redacted**]         [**Redacted**]         [**Redacted**]   

CLIN Series 0300

        

0301

   $ 250,000,000.00         [**Redacted**]         [**Redacted**]   

0302

     [**Redacted**]         [**Redacted**]         [**Redacted**]   

0303

     [**Redacted**]         [**Redacted**]         [**Redacted**]   

0304

     [**Redacted**]         [**Redacted**]         [**Redacted**]   

0305

     [**Redacted**]         [**Redacted**]         [**Redacted**]   

0306

     [**Redacted**]         [**Redacted**]         [**Redacted**]   

[**Redacted**]

     [**Redacted**]         [**Redacted**]         [**Redacted**]   

Subtotal Contract Year 4

     [**Redacted**]         [**Redacted**]         [**Redacted**]   

 

Contract Page 24 of 70

UNCLASSIFIED//FOR OFFICIAL USE ONLY

WHEN SEPARATED FROM ATTACHMENT 1



--------------------------------------------------------------------------------

FOIA CONFIDENTIAL TREATMENT REQUESTED

PORTIONS OF THE EXHIBIT MARKED BY [**Redacted**] HAVE BEEN OMITTED PURSUANT TO A

REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION

HM0210-10-C-00020-P00032

UNCLASSIFIED//FOR OFFICIAL USE ONLY

WHEN SEPARATED FROM ATTACHMENT 1

 

This Table is UNCLASSIFIED

 

CLIN

   Maximum Total
Price      Obligated Amount      Unfunded Amount  

CLIN Series 0400

        

0401

   $ 300,000,000.00         [**Redacted**]         [**Redacted**]   

0402

     [**Redacted**]         [**Redacted**]         [**Redacted**]   

0403

     [**Redacted**]         [**Redacted**]         [**Redacted**]   

0404

     [**Redacted**]         [**Redacted**]         [**Redacted**]   

0405

     [**Redacted**]         [**Redacted**]         [**Redacted**]   

0406

     [**Redacted**]         [**Redacted**]         [**Redacted**]   

[**Redacted**]

     [**Redacted**]         [**Redacted**]         [**Redacted**]   

Subtotal Contract Year 5

     [**Redacted**]         [**Redacted**]         [**Redacted**]   

CLIN Series 0500

        

0501

   $ 300,000,000.00         [**Redacted**]         [**Redacted**]   

0502

     [**Redacted**]         [**Redacted**]         [**Redacted**]   

0503

     [**Redacted**]         [**Redacted**]         [**Redacted**]   

0504

     [**Redacted**]         [**Redacted**]         [**Redacted**]   

0505

     [**Redacted**]         [**Redacted**]         [**Redacted**]   

0506

     [**Redacted**]         [**Redacted**]         [**Redacted**]   

[**Redacted**]

     [**Redacted**]         [**Redacted**]         [**Redacted**]   

Subtotal Contract Year 6

     [**Redacted**]         [**Redacted**]         [**Redacted**]   

CLIN Series 0600

        

0601

   $ 300,000,000.00         [**Redacted**]         [**Redacted**]   

0602

     [**Redacted**]         [**Redacted**]         [**Redacted**]   

0603

     [**Redacted**]         [**Redacted**]         [**Redacted**]   

0604

     [**Redacted**]         [**Redacted**]         [**Redacted**]   

0605

     [**Redacted**]         [**Redacted**]         [**Redacted**]   

0606

     [**Redacted**]         [**Redacted**]         [**Redacted**]   

[**Redacted**]

     [**Redacted**]         [**Redacted**]         [**Redacted**]   

Subtotal Contract Year 7

     [**Redacted**]         [**Redacted**]         [**Redacted**]   

CLIN Series 0700

        

0701

   $ 300,000,000.00         [**Redacted**]         [**Redacted**]   

0702

     [**Redacted**]         [**Redacted**]         [**Redacted**]   

0703

     [**Redacted**]         [**Redacted**]         [**Redacted**]   

0704

     [**Redacted**]         [**Redacted**]         [**Redacted**]   

0705

     [**Redacted**]         [**Redacted**]         [**Redacted**]   

0706

     [**Redacted**]         [**Redacted**]         [**Redacted**]   

[**Redacted**]

     [**Redacted**]         [**Redacted**]         [**Redacted**]   

Subtotal Contract Year 8

     [**Redacted**]         [**Redacted**]         [**Redacted**]   

CLIN Series 0800

        

0801

   $ 300,000,000.00         [**Redacted**]         [**Redacted**]   

0802

     [**Redacted**]         [**Redacted**]         [**Redacted**]   

0803

     [**Redacted**]         [**Redacted**]         [**Redacted**]   

0804

     [**Redacted**]         [**Redacted**]         [**Redacted**]   

 

Contract Page 25 of 70

UNCLASSIFIED//FOR OFFICIAL USE ONLY

WHEN SEPARATED FROM ATTACHMENT 1



--------------------------------------------------------------------------------

FOIA CONFIDENTIAL TREATMENT REQUESTED

PORTIONS OF THE EXHIBIT MARKED BY [**Redacted**] HAVE BEEN OMITTED PURSUANT TO A

REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION

HM0210-10-C-00020-P00032

UNCLASSIFIED//FOR OFFICIAL USE ONLY

WHEN SEPARATED FROM ATTACHMENT 1

 

This Table is UNCLASSIFIED

 

CLIN

   Maximum Total
Price      Obligated Amount      Unfunded Amount  

0805

     [**Redacted**]         [**Redacted**]         [**Redacted**]   

0806

     [**Redacted**]         [**Redacted**]         [**Redacted**]   

[**Redacted**]

     [**Redacted**]         [**Redacted**]         [**Redacted**]   

Subtotal Contract Year 9

     [**Redacted**]         [**Redacted**]         [**Redacted**]   

CLIN Series 0900

        

0901

   $ 300,000,000.00         [**Redacted**]         [**Redacted**]   

0902

     [**Redacted**]         [**Redacted**]         [**Redacted**]   

0903

     [**Redacted**]         [**Redacted**]         [**Redacted**]   

0904

     [**Redacted**]         [**Redacted**]         [**Redacted**]   

0905

     [**Redacted**]         [**Redacted**]         [**Redacted**]   

0906

     [**Redacted**]         [**Redacted**]         [**Redacted**]   

[**Redacted**]

     [**Redacted**]         [**Redacted**]         [**Redacted**]   

Subtotal Contract Year 10

     [**Redacted**]         [**Redacted**]         [**Redacted**]   

Total Contract Value with Options

     [**Redacted**]         [**Redacted**]         [**Redacted**]   

 

B.8 (U) CLIN DESCRIPTION

(U) In accordance with this contract, the Contractor shall furnish all
materials, labor, equipment and facilities, except as specified herein to be
furnished by the Government, and shall do all that which is necessary or
incidental to the satisfactory and timely performance of CLINs 0001 through 0006
(and Option CLINs if exercised) as stated above.

 

B.9 (U) CONTRACT TYPE

(U) This is a hybrid Firm Fixed Price and Time and Material contract
(predominately FFP), with base and option periods as specified in
Section/Paragraph F.5.

 

(U) OPTION PERIODS

 

B.10 (U) OPTION CLINs 0101, 0201, 0301, 0401, 0501, 0601, 0701, 0801, AND 0901 –
COMMERCIAL SATELLITE IMAGERY – SERVICE LEVEL AGREEMENT FOR PIXEL & IMAGERY
ACQUISITION/OPERATIONS (BASELINE COLLECTION CAPACITY)

(U) The scope of this FFP CLIN for the acquisition and delivery of imagery and
associated imagery support data under a SLA from the Contractor’s satellite
constellation is defined in Contract Attachment 1, EnhancedView Imagery
Acquisition Statement of Work, and in accordance with Special Contract
Requirement H.24, Exercise of Options. This effort is priced at the amounts set
forth below.

 

Contract Page 26 of 70

UNCLASSIFIED//FOR OFFICIAL USE ONLY

WHEN SEPARATED FROM ATTACHMENT 1



--------------------------------------------------------------------------------

FOIA CONFIDENTIAL TREATMENT REQUESTED

PORTIONS OF THE EXHIBIT MARKED BY [**Redacted**] HAVE BEEN OMITTED PURSUANT TO A

REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION

HM0210-10-C-00020-P00032

UNCLASSIFIED//FOR OFFICIAL USE ONLY

WHEN SEPARATED FROM ATTACHMENT 1

 

This Table is UNCLASSIFIED

Options: Contract Years 2 through 10

 

CLIN Series 0x01

   Baseline Quantity
(sqnmi/day)      Firm Fixed Price
(12 Months)  

Option CLIN 0101 (Contract Year 2)

   [**Redacted**]      [**Redacted**]       $ 250,000,000.00      
[**Redacted**]      [**Redacted**]      

Option CLIN 0201 (Contract Year 3)

     [**Redacted**]       $ 250,000,000.00   

Option CLIN 0301 (Contract Year 4)

     [**Redacted**]       $ 250,000,000.00   

[**Redacted**]

   Option CLIN 0401 (Contract Year 5) *      [**Redacted**]       $
300,000,000.00       Option CLIN 0501 (Contract Year 6) *      [**Redacted**]   
   $ 300,000,000.00       Option CLIN 0601 (Contract Year 7) *     
[**Redacted**]       $ 300,000,000.00       Option CLIN 0701 (Contract Year 8) *
     [**Redacted**]       $ 300,000,000.00       Option CLIN 0801 (Contract Year
9) *      [**Redacted**]       $ 300,000,000.00      
Option CLIN 0901 (Contract Year 10) *      [**Redacted**]       $ 300,000,000.00
  

(U) Funds are not presently available for the full amount of Option CLINs 0101,
0201, 0301, 0401, 0501, 0601, 0701, 0801, and 0901 (if exercised). The
Government intends to incrementally fund these Option CLINs. The Government’s
and the Contractor’s continuing obligations under this Contract are contingent
upon the availability of appropriated funds from which payment for contract
purposes can be made. No legal liability on the part of the Government for any
payment or on the part of the Contractor for any performance under any order
placed under this Contract may arise until funds are made available to the
Contracting Officer for such orders and until the Contractor receives notice of
such availability in writing from the Contracting Officer and the Contracting
Officer modifies the contract to expressly obligate the additional funds.

 

B.11 (U) OPTION [**Redacted**]

 

B.12 (U) OPTION [**Redacted**]

 

B.13 (U) OPTION [**Redacted**]

 

B.14 (U) OPTION CLINs 0104, 0204, 0304, 0404, 0504, 0604, 0704, 0804, AND 0904:
COMMERCIAL SATELLITE IMAGERY – VALUE-ADDED PRODUCTS AND SERVICES

(U) The scope of effort for this CLIN Series is defined in Contract Attachment
1, EnhancedView Imagery Acquisition Statement of Work, and in accordance with
Special Contract Requirement H.24, Exercise of Options. This effort is estimated
at the amounts set forth below. These Option CLINs have a ceiling value of
[**Redacted**] per year for Contract Year 2, a ceiling value of [**Redacted**]
per year for Contract Years 3 through 6, and ceiling values of [**Redacted**]
per year for Contract Years 7 through 10. The sum of all items ordered herein
and invoiced for shall not exceed each Option CLINs’ ceiling value.

(U) Minimum Amount: $0.00 per Option CLIN

(U) Maximum Amount: [**Redacted**] per Option CLIN 0101

(U) Maximum Amount: [**Redacted**] per Option CLINs 0204, 0304, 0404 and 0504

(U) Maximum Amount: [**Redacted**] per Option CLINs 0604, 0704, 0804 and through
0904

 

Contract Page 27 of 70

UNCLASSIFIED//FOR OFFICIAL USE ONLY

WHEN SEPARATED FROM ATTACHMENT 1



--------------------------------------------------------------------------------

FOIA CONFIDENTIAL TREATMENT REQUESTED

PORTIONS OF THE EXHIBIT MARKED BY [**Redacted**] HAVE BEEN OMITTED PURSUANT TO A

REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION

HM0210-10-C-00020-P00032

UNCLASSIFIED//FOR OFFICIAL USE ONLY

WHEN SEPARATED FROM ATTACHMENT 1

 

(U) Option CLIN 0104, 0204, 0304, 0404, 0504, 0604, 0704, 0804, and 0904 are
indefinite-quantity ordering CLINs for the supplies or services and prices as
specified in the Statement of Work or in separately issued contractual documents
and are effective for the entire period of performance or as otherwise
specified. Ordering will be accomplished in accordance with Special Contract
Requirement H.7, Ordering Procedures. Delivery or performance shall be made only
as authorized by orders issued in accordance with the Statement of Work, Section
C. The Contractor shall furnish to the Government, when and if ordered, the
supplies or services specified herein up to and including the amount designated
as the “maximum.” The Government has no minimum order obligations. Except for
the limitations in the value specified as the maximum amount, there is no limit
on the number of orders that may be issued. The Government may issue orders
requiring delivery to multiple destinations or performance at multiple
locations. (Funding obligations for this CLIN may occur via Standard Form 30s,
DD Form 1155s, or other forms as determined at the time of award of the specific
value-added requirement.)

 

B.15 (U) OPTION CLINs 0105, 0205, 0305, 0405, 0505, 0605, 0705, 0805, AND 0905:
COMMERCIAL SATELLITE IMAGERY – PHYSICAL MEDIA DELIVERY

(U) The scope of effort for this CLIN Series is defined in Contract Attachment
1, EnhancedView Imagery Acquisition Statement of Work, and in accordance with
Special Contract Requirement H.24, Exercise of Options. This effort is estimated
at the amounts set forth below. These Option CLINs have a ceiling value of
[**Redacted**] per year for Contract Year 2; ceiling values of [**Redacted**]
per year for Contract Years 3 through 10. The sum of all items provided herein
and invoiced for shall not exceed [**Redacted**] per Option CLIN.

(U) Minimum Amount: $0.00 per Option CLIN

(U) Maximum Amount: [**Redacted**] per Option CLIN 0105

(U) Maximum Amount: [**Redacted**] per Option CLINs 0205, 0305, 0405, 0505,
0605, 0705, 0805 and 0905

(U) Option CLINs 0105, 0205, 0305, 0405, 0505, 0605, 0705, 0805, and 0905 are
indefinite-quantity ordering CLINs for the supplies or services and prices
specified herein to support the storage and dissemination of imagery, and image
products on media, and are effective for the entire period of performance.
Delivery or performance shall be made only as authorized by the Contracting
Officer, the Contracting Officer’s Representative, or other government official
as designated by the Contracting Officer. The Contractor shall furnish to the
Government, when and if ordered, the supplies or services specified in Option
CLINs 0105, 0205, 0305, 0405, 0505, 0605, 0705, 0805, and 0905 up to and
including the amount designated as the “maximum.” The Government has no minimum
order obligations.

 

B.16 (U) OPTION CLINs 0106, 0206, 0306, 0406, 0506, 0606, 0706, 0806, AND 0906:
COMMERCIAL SATELLITE IMAGERY – SYSTEM ENGINEERING SERVICES SUPPORT

(U) The scope of effort for this CLIN Series is defined in Contract Attachment
1, EnhancedView Imagery Acquisition Statement of Work, and in accordance with
Special Contract Requirement H.24, Exercise of Options. These Option CLINs have
a ceiling value of [**Redacted**] each. The sum of all effort provided herein
and invoiced for shall not exceed [**Redacted**] per Option CLIN. Option CLINs
0106, 0206, 0306, 0406, 0506, 0606, 0706, 0806, and 0906 are T&M CLINs for
System Engineering Services Support. T&M support shall be provided as directed
by the Contracting Officer.

(U) These Option CLINs will be incrementally funded in accordance with NGA
budget and policy provisions. The Government’s and the Contractor’s continuing
obligations under these CLINs are contingent upon the availability of
appropriated funds from which payment for contract purposes can be made. No
legal liability on the part of the Government for any payment or on the part of
the Contractor for any performance under any task placed under these Option
CLINs may arise until funds are made available to the Contracting Officer for
such tasks and until the Contractor receives notice of such availability in
writing by the Contracting Officer and the Contracting Officer modifies the
contract to expressly obligate the additional funds.

[**Redacted**]

 

Contract Page 28 of 70

UNCLASSIFIED//FOR OFFICIAL USE ONLY

WHEN SEPARATED FROM ATTACHMENT 1



--------------------------------------------------------------------------------

FOIA CONFIDENTIAL TREATMENT REQUESTED

PORTIONS OF THE EXHIBIT MARKED BY [**Redacted**] HAVE BEEN OMITTED PURSUANT TO A

REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION

HM0210-10-C-00020-P00032

UNCLASSIFIED//FOR OFFICIAL USE ONLY

WHEN SEPARATED FROM ATTACHMENT 1

 

(U) SECTION C – Description/Specifications

 

C.1 (U) STATEMENT OF WORK

(U) The Contractor shall provide all personnel, materials, and facilities to
furnish the items specified in Section B of this contract in accordance with
Contract Attachment 1, EnhancedView Imagery Acquisition Statement of Work, and
Contract Attachment 2, DD Form 254, Contract Security Classification
Specification.

 

Contract Page 29 of 70

UNCLASSIFIED//FOR OFFICIAL USE ONLY

WHEN SEPARATED FROM ATTACHMENT 1



--------------------------------------------------------------------------------

FOIA CONFIDENTIAL TREATMENT REQUESTED

PORTIONS OF THE EXHIBIT MARKED BY [**Redacted**] HAVE BEEN OMITTED PURSUANT TO A

REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION

HM0210-10-C-00020-P00032

UNCLASSIFIED//FOR OFFICIAL USE ONLY

WHEN SEPARATED FROM ATTACHMENT 1

 

(U) SECTION D – Packaging and Marking

 

D.1 (U) PACKAGING AND MARKING INSTRUCTIONS PRESERVATION, PACKAGING, PACKING, AND
MARKING OF SHIPMENTS (COMMERCIALLY PACKAGED ITEMS)

(U) Packing, packaging, and marking shall be in accordance with standard
commercial practices to assure arrival at destination in serviceable condition.

 

D.2 (U) PROHIBITED PACKING MATERIALS

(U) The use of asbestos, excelsior, newspaper or shredded paper (all types
including waxed paper, computer paper and similar hygroscopic or non-neutral
material) is prohibited.

 

D.3 (U) MARKINGS OF WARRANTED ITEMS

(U) Each item covered by a warranty shall be stamped or marked as such. Where
this is impracticable, written notice shall be attached to or furnished with the
warranted item. Markings will state (i) substance of warranty, (ii) duration,
and (iii) name of activity to be notified of defects. Electronic deliveries
shall contain files describing the warranty.

 

Contract Page 30 of 70

UNCLASSIFIED//FOR OFFICIAL USE ONLY

WHEN SEPARATED FROM ATTACHMENT 1



--------------------------------------------------------------------------------

FOIA CONFIDENTIAL TREATMENT REQUESTED

PORTIONS OF THE EXHIBIT MARKED BY [**Redacted**] HAVE BEEN OMITTED PURSUANT TO A

REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION

HM0210-10-C-00020-P00032

UNCLASSIFIED//FOR OFFICIAL USE ONLY

WHEN SEPARATED FROM ATTACHMENT 1

 

(U) SECTION E – Inspection and Acceptance

 

E.1 (U) FAR 52.246-6 INSPECTION – TIME-AND-MATERIAL AND LABOR-HOUR. (MAY 2001)

 

E.2 (U) INSPECTION

(U) The inspection or acceptance of work, accomplished and/or items produced or
deliverable under this Contract shall be performed in accordance with the
procedures and prerequisites as defined in FAR 52.212-4(a).

 

E.3 (U) ACCEPTANCE

(U) Acceptance of items produced under this Contract occurs upon delivery as
defined in Contract Attachment 1, EnhancedView Imagery Acquisition Statement of
Work, and in accordance with the procedures and prerequisites as defined in FAR
52.212-4(a).

 

Contract Page 31 of 70

UNCLASSIFIED//FOR OFFICIAL USE ONLY

WHEN SEPARATED FROM ATTACHMENT 1



--------------------------------------------------------------------------------

FOIA CONFIDENTIAL TREATMENT REQUESTED

PORTIONS OF THE EXHIBIT MARKED BY [**Redacted**] HAVE BEEN OMITTED PURSUANT TO A

REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION

HM0210-10-C-00020-P00032

UNCLASSIFIED//FOR OFFICIAL USE ONLY

WHEN SEPARATED FROM ATTACHMENT 1

 

(U) SECTION F – Deliveries or Performance

 

F.1 (U) FAR 52.242-15 STOP-WORK ORDER. (AUG 1989)

 

F.2 (U) FAR 52.247-34 F.O.B. DESTINATION. (NOV 1991)

(U) The principal place of performance under this Contract shall be the
Contractor’s facility located at:

1601 Dry Creek Drive, Suite 260

Longmont, Colorado 80503

 

F.3 (U) CONSIGNEE AND ADDRESS

[**Redacted**]

[**Redacted**]

 

F.4 (U) PERSONAL DELIVERY

(U) In the event any item under this Contract is personally delivered to the
Contracting Officer’s Representative or the Contracting Officer, the Contractor
shall obtain a signed receipt in duplicate from the Contracting Officer’s
Representative or Contracting Officer. One copy of the receipt shall be attached
to the Contractor’s invoice submitted for payment for such item(s). Failure to
do so may result in delayed payment.

 

F.5 (U) PERIOD OF PERFORMANCE

a. (U) This Contract commences upon execution. Specific CLIN periods of
performance are as follows:

(U) The period of performance of CLIN 0001 is from 01 September 2010 through 12
Months. If and to the extent that any CLIN under Option CLIN Series 0x01 is
exercised, the period of performance for each individual CLIN is through 12
Months After Previous Contract Period Ends (MAPCPE).

[**Redacted**]

[**Redacted**]

(U) The ordering period for CLINs 0004, 0005 and 0006 is from contract award
through 12 Months. If and to the extent that any CLIN under Option CLIN Series
0x04, 0x05 and 0x06 is exercised, the ordering period of performance for each
individual CLIN is through 12 MAPCPE.

(U) The table below graphically illustrates the base and option periods for all
CLINs.

[**Redacted**]

 

Contract Page 32 of 70

UNCLASSIFIED//FOR OFFICIAL USE ONLY

WHEN SEPARATED FROM ATTACHMENT 1



--------------------------------------------------------------------------------

FOIA CONFIDENTIAL TREATMENT REQUESTED

PORTIONS OF THE EXHIBIT MARKED BY [**Redacted**] HAVE BEEN OMITTED PURSUANT TO A

REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION

HM0210-10-C-00020-P00032

UNCLASSIFIED//FOR OFFICIAL USE ONLY

WHEN SEPARATED FROM ATTACHMENT 1

 

b. (U) Provisions of this Contract, which, by their express terms or by
necessary implication, apply for periods of time other than specified herein,
shall be given effect, notwithstanding this clause. In the event requirements
exceed the minimum contract amount requirements, the Government reserves the
right to compete the additional requirements.

 

F.6 (U) PLACE OF DELIVERY

a. (U) Primary Delivery: Origin. The articles to be furnished hereunder shall be
delivered upon placement into the NGA Product Archive located at the
Contractor’s site or as designated by the Contracting Officer at the time of
tasking in accordance with Attachment 1, EnhancedView Imagery Acquisition
Statement of Work.

b. (U) Secondary Delivery: Destination. Finished products shall be transmitted
electronically (in accordance with Attachment 1, EnhancedView Imagery
Acquisition Statement of Work) upon NGA request after placement into the NGA
Product Archive located at the Contractor’s site at no additional charge. If
requested, NGA may designate another media type for delivery at additional
expense.

 

F.7 (U) DATA DELIVERABLE

(U) The contractor shall provide data deliverables and reports in accordance
with Contract Attachment 1, EnhancedView Imagery Acquisition Statement of Work.

 

Contract Page 33 of 70

UNCLASSIFIED//FOR OFFICIAL USE ONLY

WHEN SEPARATED FROM ATTACHMENT 1



--------------------------------------------------------------------------------

FOIA CONFIDENTIAL TREATMENT REQUESTED

PORTIONS OF THE EXHIBIT MARKED BY [**Redacted**] HAVE BEEN OMITTED PURSUANT TO A

REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION

HM0210-10-C-00020-P00032

UNCLASSIFIED//FOR OFFICIAL USE ONLY

WHEN SEPARATED FROM ATTACHMENT 1

 

(U) SECTION G – Contract Administration Data

 

G.1 (U) AUTHORITY AND DESIGNATION OF A CONTRACTING OFFICER’S REPRESENTATIVE
(COR)

(U) Designation of a COR will be accomplished by issuance of a letter signed by
the Contracting Officer. Two copies of the letter, with reference to this
clause, will be provided to the Contractor. The Contractor will acknowledge both
the receipt of the designation and its understanding of the limited authority
specified herein, by signing and returning a copy of the letter to the address
indicated. Designation and acknowledgement may be accomplished via electronic
communications.

(U) The COR(s) has a written designation memorandum on file with the procurement
office. This memorandum, as directed by DFARS 252.201-7000(b), specifies the
extent of the COR’s authority to act on behalf of the contracting officer. This
authority cannot be re-delegated to any other person. The alternate COR acts in
behalf of the primary COR in absence of the primary COR and is appointed through
a separate memorandum.

(U) The primary responsibilities of CORs are:

1) (U) Technical Liaison. Oversees the contractor’s technical effort to ensure
that performance is in strict accordance with the terms and conditions of the
contract. Is the primary interface between the contractor and the contracting
officer on matters pertaining to the contractor’s technical performance. Answers
technical questions, furnishes technical instruction and guidance to the
contractor relating to contract specifications, and any other instructions of a
technical nature necessary to perform the work as specified in the contract.
CORs are not to tell the Contractor how to perform, but only what is required of
a technical nature. If doubt exists as to whether information to be furnished
falls within the scope of the contract, the COR is to coordinate action with the
contracting officer prior to transmitting the information to the Contractor.
Promptly responds to contracting officer queries for technical information and
directs the contractor to submit requests for change, deviation or waiver in
writing to the contracting officer. Keeps the contracting officer informed
regarding communications with the contractor in order to prevent possible
misunderstandings or situations that could affect contract terms and conditions
and become the basis for future claims against the Government.

2) (U) Monitoring contractor performance. Ensures delivery schedules are adhered
to and provides quality assurance. Provides status to the contracting officer
and other program personnel to ensure compliance with the technical requirements
of the contract. If performance is not proceeding satisfactorily, or if problems
are anticipated, promptly notifies the contracting officer and may provide a
recommended technical course of correction action. Reviews and approves progress
reports, technical reports, financial/management reports and other items
requiring approval. Notifies the contracting officer if such reports or items
should be rejected, stating the basis for rejection.

3) (U) Technical Evaluation of Contractor Proposal. Evaluates contractor
proposals for modifications and provides a written technical evaluation, to
include price or cost elements, to the contracting officer.

4) (U) Reviewing and Approving Payments and Acceptance. Reviews invoices and
progress payments for accuracy and appropriateness and reports any discrepancies
and provides concurrence (or non-concurrence) to the Contracting Officer.
Approves payments and accepts work on the appropriate forms for services
performed or supplies delivered.

5) (U) Administration of Government Property. Submits to the contracting officer
and property specialist a written evaluation of the disposition of any
material/property furnished by the Government that is accountable to the
contract.

 

Contract Page 34 of 70

UNCLASSIFIED//FOR OFFICIAL USE ONLY

WHEN SEPARATED FROM ATTACHMENT 1



--------------------------------------------------------------------------------

FOIA CONFIDENTIAL TREATMENT REQUESTED

PORTIONS OF THE EXHIBIT MARKED BY [**Redacted**] HAVE BEEN OMITTED PURSUANT TO A

REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION

HM0210-10-C-00020-P00032

UNCLASSIFIED//FOR OFFICIAL USE ONLY

WHEN SEPARATED FROM ATTACHMENT 1

 

6) (U) Security. Coordinates all security requirements of the contract with the
contractor and the agency security office, to include DD Form 254s and
contractor access to NGA networks. Ensures AIS accounts of departing NGA
contractor on-site personnel are cancelled expeditiously. Keeps track of any
classified documents or data provided and ensures return or destruction upon
completion of the contract.

7) (U) Maintenance of Files. Keeps a file of all records related to the contract
to include, but not limited to, the contract, e-mail correspondence, formal
written correspondence, reports, receiving and acceptance reports/forms,
technical evaluations, trip reports, meeting notes, status reports, past
performance reports, government property reports and closeout records.

8) (U) Administration of On-Site contractor personnel information. Maintains
information on contractors, prime and subs, performing on-site at NGA
facilities. Coordinates with the contractors and the Human Resource Office (HR)
all contractor data changes, to include arrival and departure, names, physical
location(s), NGA organization code of office responsible for
contractor-occupied-space, and employer name, address and phone. Approves
badging of contractors upon contractor completion and submittal of Contractor
Data Input Record Form to HR and a standardized NGA non-disclosure statement.

(U) CORs shall not direct the contractor in any manner that would be of the type
of supervision or control that converts an individual who is an independent
Contractor (such as a contractor employee) into a Government employee.

(U) Notwithstanding the delegated duties listed herein, the COR does not possess
the authority of a contracting officer and, therefore, shall not alter the terms
and conditions of the contract in any way, to include any commitments or changes
that will affect cost, price, quality, quantity, delivery, or any other term or
condition of the contract. The contracting officer is the only official with the
authority to enter into or modify contractual agreements or commitments.
Unauthorized acts could result in personal liability.

(U) The duties and responsibilities set forth herein are not intended to be
all-inclusive. The contracting officer may delegate additional functions as
deemed necessary.

 

G.2 (U) NGA: SUBMISSION OF INVOICES (MAY 2008)

a. (U) The contractor shall prepare each invoice in accordance with the Prompt
Payment Act. Fax one copy to DFAS Indianapolis at 1-866-894-8007. DFAS
Indianapolis prefers a faxed copy but will accept hard copy that is mailed to
their office listed on the face of the contract/order.

b. (U) At the same time of submission to the payments office, the contractor
will fax one copy to the Contracting Officer (email in lieu of fax is allowed),
and one copy to the Contracting Officer’s Representative (email in lieu of fax
is allowed)

c. The NGA receiver of the service or item will complete the receiving report
and fax one copy to DFAS Indianapolis at 1-866-894-8007, and one copy to the
contracting officer shown on the face page of this contract/order.

d. (U) Contractors wishing to check the status of their vouchers should do so by
using “myInvoice” at www.dfas.mil; click on the MyInvoice icon. Questions
regarding vouchers or payments may also be directed to DFAS by calling
1-888-332-7366; select Option 2, then Option 2. When unable to obtain
information on status of vouchers and payments via “myInvoice” and DFAS,
questions may be directed to the contracting officer administering the contract.
In the absence of an administrative contracting officer, contact the NGA
procurement contracting officer, whose name and contact information appear on
the face page of this contract/order.

 

Contract Page 35 of 70

UNCLASSIFIED//FOR OFFICIAL USE ONLY

WHEN SEPARATED FROM ATTACHMENT 1



--------------------------------------------------------------------------------

FOIA CONFIDENTIAL TREATMENT REQUESTED

PORTIONS OF THE EXHIBIT MARKED BY [**Redacted**] HAVE BEEN OMITTED PURSUANT TO A

REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION

HM0210-10-C-00020-P00032

UNCLASSIFIED//FOR OFFICIAL USE ONLY

WHEN SEPARATED FROM ATTACHMENT 1

 

G.3 (U) NGA: GOVERNMENT REPRESENTATIVE (SEP 2003)

(a) (U) The Government may, upon contract award or thereafter, name
representatives with titles such as Project Officer, Contracting Officer’s
Representative, and so on. Such individuals will be named in writing by the
Contracting Officer, with individual responsibilities set forth at that time.

(b) (U) In any event, no such named individual has the authority to issue any
direction under this contract either technical or otherwise, which constitutes a
change to the terms, conditions, price or delivery schedule of the contract.
Only the Contracting Officer is authorized to alter the contract in any manner.

 

G.4 (U) NGA: CONTRACT ADMINISTRATION (SEP 2003)

(U) The component listed in Block 16 of Standard Form 1449 of this contract will
be the Contract Administration Office in performance of certain assigned
contract administration functions of the Contracting Office in accordance with
FAR 42.201. The Contract Administration Office (CAO) assigned responsibility for
this contract will advise the contractor of any necessary instructions and
procedures to be followed in dealing with any applicable Government offices.

 

G.5 (U) NGA: PAYMENT INSTRUCTIONS FOR MULTIPLE ACCOUNTING CLASSIFICATION
CITATIONS (SEP 2003)

(U) In accordance with DFARS 204.7107, the following instructions are provided
for payment of CLINs with multiple lines of accounting: FROM THE OLDEST LINES OF
ACCOUNTING FIRST.

 

G.6 (U) ACCOUNTING AND APPROPRIATION DATA

This Table is UNCLASSIFIED

 

  

Action

   CLIN    ACRN    Fund Cite    Obligated Funding   

Cumulative Total

[**Redacted**]

   [**Redacted**]    [**Redacted**]    [**Redacted**]    [**Redacted**]   
[**Redacted**]                                                            

 

Contract Page 36 of 70

UNCLASSIFIED//FOR OFFICIAL USE ONLY

WHEN SEPARATED FROM ATTACHMENT 1



--------------------------------------------------------------------------------

FOIA CONFIDENTIAL TREATMENT REQUESTED

PORTIONS OF THE EXHIBIT MARKED BY [**Redacted**] HAVE BEEN OMITTED PURSUANT TO A

REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION

HM0210-10-C-00020-P00032

UNCLASSIFIED//FOR OFFICIAL USE ONLY

WHEN SEPARATED FROM ATTACHMENT 1

 

 

 

Contract Page 37 of 70

UNCLASSIFIED//FOR OFFICIAL USE ONLY

WHEN SEPARATED FROM ATTACHMENT 1



--------------------------------------------------------------------------------

FOIA CONFIDENTIAL TREATMENT REQUESTED

PORTIONS OF THE EXHIBIT MARKED BY [**Redacted**] HAVE BEEN OMITTED PURSUANT TO A

REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION

HM0210-10-C-00020-P00032

UNCLASSIFIED//FOR OFFICIAL USE ONLY

WHEN SEPARATED FROM ATTACHMENT 1

 

(U) SECTION H – Special Contract Requirements

 

H.1 (U) NGA: 5X52.209-9003 PROTECTION OF INFORMATION AND NONDISCLOSURE
AGREEMENTS (JULY 2006)

(a) (U) Definitions. As used in this clause only:

(1) Protected Information and Computer Software means, unless specifically
excluded by paragraph (2) below, all information and computer software, in any
form or media, that in the course of performing work under this contract are
disclosed to the Contractor, its subcontractors, or their employees, or to which
those persons otherwise are given access to, by (i) NGA, (ii) other government
agencies, (iii) foreign governments or (iv) other contractors while directly
supporting NGA, which is accompanied by written legends identifying use or
disclosure restrictions or disclosed under circumstances that the Contractor
knows are subject to use or disclosure restrictions established in writing by
the Government.

(2) (U) Protected Information and Computer Software does not include information
that:

(i) (U) Has been released to the general public through no action of the
undersigned in breach of this agreement or through no action of any other party
in breach of any other obligation of confidentiality owing to the Government or
the owner of the protected information or computer software;

(ii) (U) Has been lawfully obtained by the recipient outside the course of the
performance of this contract;

(iii) (U) Has been properly licensed or provided directly by the owner (or other
authorized source) of the information or computer software to the recipient to
the extent so licensed or provided;

(iv) (U) Is owned by the recipient or was developed independently of the
disclosure hereunder; or

(v) (U) Has been disclosed to the recipient by the Government with explicit
authorization to use or disclose the information for another purpose, to the
extent so authorized.

(b) (U) Use and disclosure restrictions. The Contractor shall use and disclose
Protected Information and Computer Software only as necessary for the
performance of the requirements of this contract. Protected Information and
Computer Software may not be used or disclosed for any other purpose, including
bid or proposal preparation or business marketing, without the written approval
of the Contracting Officer. Furthermore, unless otherwise directed by the
Contracting Officer, the Contractor shall comply with all restrictions set forth
in any legends, licenses or instructions provided to the Contractor or
accompanying Protected Information and Computer Software or other written
directives of the Government known to the Contractor. The use and disclosure
obligations imposed by this paragraph shall expire as follows:

(1) (U) There shall be no expiration date for the following Protected
Information and Computer Software:

(i) (U) Technical data or computer software containing Limited Rights,
Restricted Rights, Government Purpose Rights, Special License Rights, or
Unlimited Rights legends;

(ii) (U) information or software marked Limited Distribution (LIMDIS);

(iii) (U) information or software marked Source Selection Information;

(iv) (U) contract proposal information marked pursuant to FAR 52.215-1(e)
limiting its use for proposal evaluation purposes only;

(v) (U) information and computer software marked Contractor Proprietary or a
similar legend;

(vi) (U) data known by the Contractor to be protected by the Privacy Act; and

(vii) (U) information and software marked Controlled Unclassified Information
(CUI) or For Official Use Only (FOUO).

(2) (U) For other information or software accompanied at time of disclosure by a
written legend identifying use or disclosure restriction time periods, the
expiration date shall be as stated in or derived from the legend.

(3) (U) For all other Protected Information and Computer Software, the
expiration date shall be 3 years from the date the information or software is
first disclosed to the Contractor.

 

Contract Page 38 of 70

UNCLASSIFIED//FOR OFFICIAL USE ONLY

WHEN SEPARATED FROM ATTACHMENT 1



--------------------------------------------------------------------------------

FOIA CONFIDENTIAL TREATMENT REQUESTED

PORTIONS OF THE EXHIBIT MARKED BY [**Redacted**] HAVE BEEN OMITTED PURSUANT TO A

REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION

HM0210-10-C-00020-P00032

UNCLASSIFIED//FOR OFFICIAL USE ONLY

WHEN SEPARATED FROM ATTACHMENT 1

 

Notwithstanding the above obligations, the Contractor is not in breach of this
agreement if the Contractor uses or discloses Protected Information and Computer
Software in response to an order of a court or administrative body of competent
jurisdiction, but only to the extent permitted by that authority and only if the
Contractor gives the Contracting Officer, to the extent practical, notice of the
tribunal’s order before the use or disclosure is made that allows NGA a
reasonable time to object to the order.

(c) (U) Unauthorized Use or Disclosure. The Contractor shall immediately notify
the Contracting Officer of any unauthorized use or disclosure known by the
Contractor of Protected Information and Computer Software in violation of the
obligations contained in this clause.

(d) (U) Disposition. At the conclusion of performance of work under this
contract, the Contractor shall immediately return to the Government all
Protected Information and Computer Software in its possession. Furthermore, if
an employee of the Contractor who has had access to Protected Information and
Computer Software is terminated or reassigned and thus is no longer performing
work under this contract, the Contractor shall immediately return all Protected
Information and Computer Software in the employee’s possession. Moreover, if a
Contractor’s employee is dedicated to support a specific NGA Office or
Directorate or NGA program under this contract, but is subsequently reassigned
to support another NGA Office or Directorate or NGA program under this contract,
the Contractor shall immediately return all Protected Information or Computer
Software in the employee’s possession previously furnished by the prior NGA
Office or Directorate or NGA program. In lieu of returning Protected Information
and Computer Software, the Contracting Officer or Contracting Officer’s
representative may authorize the destruction of the information or the transfer
of the information to another employee of the Contractor working under the
contract. Finally, this clause shall not be interpreted as preventing the
Contractor from retaining records required by statutes or other clauses of this
contract, such as FAR 52.215-2 Audit and Records – Negotiations.

(e) (U) Third party beneficiaries. This clause is executed for the benefit of
the Government and the owners of Protected Information and Computer Software.
The Government and the owners of Protected Information and Computer Software
(and their delegatees, successors and assignees) are third party beneficiaries
of the obligations contained in this clause who, in addition to any other legal
rights they may have, are intended to have the rights of direct action against
the Contractor or any person to whom the Contractor has disclosed or released
Protected Information and Computer Software, to seek damages from any breach of
this clause, or to otherwise enforce this clause.

(f) (U) Duration. The above obligations imposed by this clause shall survive the
termination or completion of this contract.

(g) (U) Classified Information. This clause is in addition to and in no manner
abrogates requirements, obligations or remedies regarding the protection of
classified information and does not supersede the requirements of any laws,
regulations, other directives or nondisclosure agreements regarding classified
information.

(h) (U) Other Restrictions. This agreement does not abrogate any other
obligations currently placed upon the Contractor or which may be imposed upon
the Contractor in the future by the Government or other persons; or remedies
afforded those persons regarding those obligations.

(i) (U) Nondisclosure agreements. The Contractor shall require and ensure that
each of its employees who may receive or be given access to Protected
Information and Computer Software signs the nondisclosure agreement provided by
attachment to this contract (Attachment 7) prior to the employee performing work
under this contract covered by the nondisclosure agreement. The Contractor shall
maintain copies of signed nondisclosure agreements for a period of at least
three years after final payment under this contract. At the direction of the
Contracting Officer, the Contractor shall make those agreements available for
inspection by the Contracting Officer and will furnish the Contracting Officer
copies of those agreements at no additional cost to the Government if requested
by the Contracting Officer.

 

Contract Page 39 of 70

UNCLASSIFIED//FOR OFFICIAL USE ONLY

WHEN SEPARATED FROM ATTACHMENT 1



--------------------------------------------------------------------------------

FOIA CONFIDENTIAL TREATMENT REQUESTED

PORTIONS OF THE EXHIBIT MARKED BY [**Redacted**] HAVE BEEN OMITTED PURSUANT TO A

REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION

HM0210-10-C-00020-P00032

UNCLASSIFIED//FOR OFFICIAL USE ONLY

WHEN SEPARATED FROM ATTACHMENT 1

 

(j) (U) The Contractor shall include the substance of this clause in all
subcontracts under this contract in which subcontractors may be disclosed or
granted access to Protected Information and Computer Software.

 

H.2 (U) NGA: 5X52.37-9000 CONTRACTOR EMPLOYEE DATA FOR ACCESS TO NGA FACILITIES
OR SENSITIVE SYSTEMS (OCT 2005)

1. (U) This clause defines the contractor’s responsibilities for providing
accurate contractor data, and providing updates to that data, for NGA’s Human
Capital Management System (HCMS). NGA requires that all contractors provide
initial and timely updates to HCMS data for all personnel performing under this
contract who have access to NGA facilities or sensitive systems, as determined
by the contracting officer.

2. (U) The Contractor shall:

a. (U) Provide the Contracting Officers Representative (COR) a Point of Contact
(POC) for providing and maintaining contractor personnel data for the HCMS
database. The POC shall be provided to the COR, in writing, within 10 days of
contract award (or modification inserting this clause). For contracts with an
on-site Project Lead or Program Manager, this person shall serve as the POC.

b. (U) Provide the COR initial HCMS data for their personnel within 10 days of
contract award or modification. The information that is to be provided for HCMS
shall include: person’s full legal name, social security number, citizenship
status, NGA contract number, prime contractor name, NGA location and
organization where the person will be working, and a 24/7 emergency contact
point for the contractor.

c. (U) Notify the COR of all contractor data changes within 10 days of the
change. Changes include new or departing contractor personnel and any change to
information provided in paragraph b above. If the contract number under which a
contractor or its personnel work changes, the POC for the contract receiving the
personnel shall notify the COR within 10 days of the change.

d. (U) Provide response to all inquiries made by NGA as to the validity and
completeness of contractor data records in the HCMS database within two weeks of
date of request.

e. (U) Ensure all employees attend in-processing and out-processing briefings.

 

H.3 (U) NGA: 5X45.592-9000 GOVERNMENT-FURNISHED LIMITED DISTRIBUTION MATERIALS
(JUNE 2004)

(a) (U) Definition – LIMITED DISTRIBUTION (LIMDIS) materials mean any
unclassified geospatial information and data or imagery distributed by or
created by the National Geospatial-Intelligence Agency, as well as materials
derived from National Geospatial-Intelligence Agency information and data that
is marked or labeled as “LIMITED DISTRIBUTION” or “LIMDIS”.

(b) (U) Geospatial information and data or imagery identified as being “LIMITED
DISTRIBUTION” are protected from public disclosure pursuant to Title 10, United
States Code, Section 455. The Government may provide LIMITED DISTRIBUTION
materials to the Contractor (or Subcontractor) for use in the performance of
this contract.

 

Contract Page 40 of 70

UNCLASSIFIED//FOR OFFICIAL USE ONLY

WHEN SEPARATED FROM ATTACHMENT 1



--------------------------------------------------------------------------------

FOIA CONFIDENTIAL TREATMENT REQUESTED

PORTIONS OF THE EXHIBIT MARKED BY [**Redacted**] HAVE BEEN OMITTED PURSUANT TO A

REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION

HM0210-10-C-00020-P00032

UNCLASSIFIED//FOR OFFICIAL USE ONLY

WHEN SEPARATED FROM ATTACHMENT 1

 

(c) (U) In addition to the restrictions and obligations contained in the clause
at DFARS 252.245-7000, “Government-Furnished Mapping, Charting, and Geodesy
Property (December 1991),” the Contractor (or Subcontractor) shall:

(1) (U) Grant access to LIMDIS materials to only those individuals having a need
for access in the performance of this contract. In furtherance of this
requirement, the contractor shall:

a. (U) Prohibit storage of LIMDIS materials on systems accessible by other
individuals who do not require such access.

b. (U) Ensure that LIMDIS materials are not used to either demonstrate products
or capabilities outside the scope of the contract or as a marketing tool.

c. (U) Ensure that LIMDIS materials are not used to create other products or
derivative products.

d. (U) Prohibit the processing or transmission of LIMDIS materials on
unencrypted or unsecured systems accessible by the public such as the World Wide
Web.

e. (U) Ensure that LIMDIS materials are not displayed or made otherwise
accessible to the public.

f. (U) Ensure that LIMDIS materials are not released, accessed by, or sold to
foreign governments or international organizations.

g. (U) Take whatever additional measures are necessary to prevent unauthorized
access to LIMDIS materials.

h. (U) Employ storage and inventory controls adequate to ensure that LIMDIS
materials are protected from loss or unauthorized use or access.

(2) (U) Ensure each reproduction of LIMDIS materials includes the following
LIMDIS caveat:

LIMITED DISTRIBUTION

Distribution authorized to DoD, IAW 10 U.S.C. § 130 & § 455. Release authorized
to U.S. DoD contractors IAW 48 CFR § 252.245-7000. Refer other requests to
Headquarters, NGA, ATTN: Release Officer, Mail Stop D-136. Destroy as “FOR
OFFICIAL USE ONLY.” Removal of this caveat is prohibited.

(3) (U) Ensure LIMDIS materials that are no longer required for contract
performance and chosen for destruction are destroyed by a method that prevents
reconstruction of the materials to their original condition. Paper products
should be destroyed by a method such as pulping, burning, or cross-cut
shredding. Electronic media should be returned to the Contracting Officer or
destroyed locally in a manner that prevents reconstruction of the media and
abides by any environmental regulations.

(4) (U) Immediately submit a report to the Contracting Officer upon discovery
that LIMDIS material has been lost, stolen, or disclosed to unauthorized
persons. Follow-up reports containing additional facts will be provided
immediately when those facts become known. The Contractor (and/or Subcontractor)
shall provide an assessment of the extent to which LIMDIS material has been
compromised and shall propose corrective action to limit the extent of
compromise and to prevent a reoccurrence.

 

Contract Page 41 of 70

UNCLASSIFIED//FOR OFFICIAL USE ONLY

WHEN SEPARATED FROM ATTACHMENT 1



--------------------------------------------------------------------------------

FOIA CONFIDENTIAL TREATMENT REQUESTED

PORTIONS OF THE EXHIBIT MARKED BY [**Redacted**] HAVE BEEN OMITTED PURSUANT TO A

REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION

HM0210-10-C-00020-P00032

UNCLASSIFIED//FOR OFFICIAL USE ONLY

WHEN SEPARATED FROM ATTACHMENT 1

 

(d) (U) The Contractor shall include the terms and conditions of subparagraphs
(a) through (c) of this provision in every subcontract.

 

H.4 (U) NGA: KEY PERSONNEL (SEP 2003) (MODIFIED)

(a) (U) The contractor shall assign to perform this contract those persons who
are identified below or in the contractor’s proposal as key personnel. No
substitutions of these key personnel shall be made except in accordance with
this clause.

(b) (U) The contractor agrees that during the first 180 days of contract
performance, no personnel substitutions will be made unless necessitated by an
individual’s sudden illness, death, or termination of employment. In any of
these events, the contractor shall promptly notify the Contracting Officer and
provide the information required by paragraph (d) below.

(c) (U) After the initial 180 day period, the Contractor must provide
notification of the substitution prior to removing the approved key personnel
from performance. All proposed substitutions/additions must be submitted, in
writing, to the Contracting Officer at least 14 days (60 days if security
clearances are involved) in advance of the proposed substitution and provide the
information required by paragraph (d) below.

(d) (U) All notifications regarding substitutions/additions must include a
detailed explanation of the circumstances necessitating the proposed
substitution or addition. All proposed substitutes/additions must have the
required security clearances prior to taking the position and qualifications
that meet or exceed the qualifications of the person to be replaced.

(e) (U) The personnel set forth below as proposed by the contractor, or
identified in the contractor’s proposal as key personnel, comprise the list of
key personnel required to perform under this contract. The list may be modified
in accordance with the above, to substitute or add personnel:

[**Redacted**]

 

H.5 (U) NGA: DISCLAIMER STATEMENT (SEP 2003)

(U) The technical report(s) prepared by the Contractor pursuant to this contract
must include the following disclaimer. “The views, opinions, and findings
contained in this report are those of the author(s) and should not be construed
as an official Department of Defense position, policy, or decision, unless so
designated by other official documentation.”

 

H.6 (U) NGA: 5X52.227-9000 UNAUTHORIZED USE OF NGA NAME, SEAL, AND INITIALS
(JUNE 2006)

(a) (U) As provided in 10 U.S.C. Section 425, no person may, except with the
written permission of the both the Secretary of Defense and the Director of
Central Intelligence, knowingly use the words “National Geospatial-Intelligence
Agency”, “National Imagery and Mapping Agency” or “Defense Mapping Agency”, the
initials “NGA”, “NIMA” or “DMA”, the seal of the National
Geospatial-Intelligence Agency, National Imagery and Mapping Agency, or the
Defense Mapping Agency, or any colorable imitation of such words, initials, or
seal in connection with any merchandise, retail product, impersonation,
solicitation, or commercial activity in a manner reasonably calculated to convey
the impression that such use is approved, endorsed, or authorized by both the
Secretary of Defense and the Director of Central Intelligence.

 

Contract Page 42 of 70

UNCLASSIFIED//FOR OFFICIAL USE ONLY

WHEN SEPARATED FROM ATTACHMENT 1



--------------------------------------------------------------------------------

FOIA CONFIDENTIAL TREATMENT REQUESTED

PORTIONS OF THE EXHIBIT MARKED BY [**Redacted**] HAVE BEEN OMITTED PURSUANT TO A

REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION

HM0210-10-C-00020-P00032

UNCLASSIFIED//FOR OFFICIAL USE ONLY

WHEN SEPARATED FROM ATTACHMENT 1

 

(b) (U) Whenever it appears to the U. S. Attorney General that any person is
engaged or about to engage in an act or practice which constitutes or will
constitute conduct prohibited by paragraph (a), the Attorney General may
initiate a civil proceeding in a district court of the United States to enjoin
such act or practice. Such court shall proceed as soon as practicable to hearing
and determination of such action and may, at any time before final
determination, enter restraining orders or prohibitions, or take such other
action as is warranted, to prevent injury to the United States, or to any person
or class of persons for whose protection the action is brought.

 

H.7 (U) ORDERING PROCEDURES (CLIN Series 0x04)

(a) (U) Any supplies and services to be furnished under CLIN Series 0x04 this
contract shall be ordered by issuance of orders by the individuals designated
below. All orders are subject to the terms and conditions of this contract. In
the event of conflict between the order and this contract, the contract shall
control. The following individuals are designated as authorized ordering
officers under this contract: All NGA Contracting Officers within the ACR
Division.

(b) (U) General. Orders for supplies or services specified in CLIN Series 0x04
may be issued at any time during the effective period of this contract. The
Contractor agrees to accept and perform orders issued by the Contracting Officer
within the scope of this contract. It is understood and agreed that the
Government has no obligation under the terms of this contract to issue any
orders. Except as otherwise provided in any order, the Contractor shall furnish
all materials and services necessary to accomplish the work specified in each
order issued hereunder; provided, however, that this contract shall not be used
for the furnishing of supplies or services which are covered by any “guaranty”
or “warranty” clause(s) of the contract(s) under which the supplies were
manufactured. All requirements of this contract shall be applicable to all
orders issued hereunder. Each order shall be considered a separate binding
contract as of its effective date. The Contractor shall segregate the costs
incurred in the performance of any order issued hereunder from the costs of all
other orders issued under this contract.

(c) (U) Ordering. Orders and revisions thereto shall be made in writing and be
signed by any authorized Contracting Officer. Each order will:

(1) (U) Set forth detailed specifications or requirements for the supplies or
services being ordered;

(2) (U) Set forth quantities being ordered (if applicable);

(3) (U) Set forth preservation, packaging and packing instructions, if any;

(4) (U) Set forth delivery or performance dates;

(5) (U) Designate the place(s) where or how inspection and acceptance will be
made by the Government;

(6) (U) Set forth the firm price or price ceiling;

(7) (U) Set forth appropriation and accounting data for the work being ordered;

(8) (U) Be dated;

(9) (U) Set forth the property, if any, to be furnished by the Government and
the date(s) such property is to be delivered to the Contractor;

(10) (U) Set forth the disbursing office where payment is to be made and other
applicable contract administration data;

(11) (U) Be issued on a Standard Form (SF) 30, SF 26 or a DD Form 1155; and

(12) (U) Set forth any other pertinent information.

(d) (U) The Contracting Officer will consider the factors listed below in
determining the placement of requirements. The importance of the factors will
vary depending on the nature of the task to be performed. Factors for
consideration may include the following: ability to meet schedule;
collection/delivery timeframes; delivery methods; imagery formats; performance
under previous requirements; price/cost issues; and subcontracting plans. The
Contracting Officer may utilize a contractor’s product and price schedule as
well as product literature to determine whether an individual order is competed
or awarded sole source. All competed orders will be awarded on a best-value to
the government basis.

 

Contract Page 43 of 70

UNCLASSIFIED//FOR OFFICIAL USE ONLY

WHEN SEPARATED FROM ATTACHMENT 1



--------------------------------------------------------------------------------

FOIA CONFIDENTIAL TREATMENT REQUESTED

PORTIONS OF THE EXHIBIT MARKED BY [**Redacted**] HAVE BEEN OMITTED PURSUANT TO A

REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION

HM0210-10-C-00020-P00032

UNCLASSIFIED//FOR OFFICIAL USE ONLY

WHEN SEPARATED FROM ATTACHMENT 1

 

(e) (U) The Contracting Officer may request written or oral proposals,
presentations or pricing information on a given task from each EnhancedView
contract holder prior to issuance of an order. The Contracting Officer is not
bound to either request such information, or notify contract holders of a
requirement for services if, in the Contracting Officers opinion, a decision to
award can be made without such notification.

(f) (U) Identification of the above factors does not preclude the Contracting
Officer from awarding a requirement in accordance with Federal Acquisition
Regulation 16.505(b)(2).

 

H.8 (U) NGA: 5X252.204-7000-90 PUBLIC RELEASE OF INFORMATION (APR 2004)

(U) Information pertaining to this contract shall not be released to the public
except as authorized by the Contracting Officer in accordance with DFARS
252.204-7000, Disclosure of Information. Requests for approval to release
information pertaining to this contract shall be submitted to the Contracting
Officer by means of NGA Form 5230-1, National Geospatial-Intelligence Agency
Request for Clearance for Public Release.

 

H.9 (U) NON-PUBLICITY

(U) The Contractor shall not use or allow to be used any aspect of this
solicitation and/or contract for publicity, advertisement purposes, or as a
reference for new business. It is further understood that this obligation shall
not expire upon completion or termination of this contract, but will continue
indefinitely. The Contractor may request a waiver or release from the foregoing,
but shall not deviate there from unless authorized to do so in writing by the
Contracting Officer. Contractors are not required to obtain waivers when
informing offices within this Agency of contracts it has performed or is in the
process of performing provided there are no security restrictions. Contractors
may include the requirement for security clearances up to the TS/SCI level in
public employment advertisements.

(U) Past Performance Information – Referencing Agency Contracts. This Contract
may be listed as a reference for past performance purposes in offers submitted
to agencies and organizations within the Intelligence Community. The Contractor
shall obtain Contracting Officer Approval prior to releasing any information
about this Contract outside the Intelligence Community.

(U) Foreign Affiliates. U.S. Government collection requirements and tasking may
be released to the Contractor’s foreign regional affiliates or partners for
effecting collection only, unless expressly restricted in writing by NGA. If a
term in the Contractor’s National Oceanic and Atmospheric Administration
operating license conflicts with the terms and conditions of this contract, the
terms and conditions of this NGA contract may be renegotiated.

 

H.10 (U) NGA: INSURANCE (SEP 2003)

(U) Pursuant to FAR 52.228-5, Insurance – Work on a Government Installation, the
contractor shall acquire and maintain during the entire performance period of
this contract, insurance of at least the following kinds and minimum amounts as
set forth below:

(a) (U) Workman’s Compensation and Employer’s Liability Insurance: In accordance
with amounts specified by the laws of the state in which the work is to be
performed under this contract. In the absence of such state laws, an amount of
$100,000 shall be required and maintained.

 

Contract Page 44 of 70

UNCLASSIFIED//FOR OFFICIAL USE ONLY

WHEN SEPARATED FROM ATTACHMENT 1



--------------------------------------------------------------------------------

FOIA CONFIDENTIAL TREATMENT REQUESTED

PORTIONS OF THE EXHIBIT MARKED BY [**Redacted**] HAVE BEEN OMITTED PURSUANT TO A

REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION

HM0210-10-C-00020-P00032

UNCLASSIFIED//FOR OFFICIAL USE ONLY

WHEN SEPARATED FROM ATTACHMENT 1

 

(b) (U) General Liability Insurance: Bodily injury liability in the minimum
amount of $500,000 per occurrence.

(c) (U) Automobile Liability Insurance: In the amounts of at least $200,000 per
person and $500,000 per occurrence for bodily injury and $20,000 per occurrence
for property damage.

(d) (U) Aircraft public and passenger liability when aircraft are used in
connection with performing the contract: $200,000 per person and $500,000 per
occurrence for bodily injury other than passenger liability, and $200,000 per
occurrence for property damage. Coverage for passenger liability and bodily
injury shall be $200,000 multiplied by the number of seats or passengers,
whichever is greater.

(U) Execution of this proposal/contract shall constitute certification that the
contractor is in compliance with all contractual requirements and any applicable
State or Federal laws with respect to insurance requirements.

 

H.11 (U) NGA: PERFORMANCE OF WORK ON GOVERNMENT PREMISES (SEP 2003)

(U) The rules and regulations, whether in effect now or to go into effect in the
future, at the premises where services are to be performed shall apply to the
Contractor and its employees while working on the premises. These regulations
include, but are not limited to: presenting valid identification for entrance,
smoking restrictions, obtaining and using vehicle passes for all
contractor-owned and/or privately owned vehicles, obeying posted directives,
strict adherence to security and/or police directives, and safety procedures and
directives.

 

H.12 (U) NGA: INTENTION TO USE CONSULTANTS (SEP 2003)

(a) (U) The government intends to use the consultant contractor(s) listed below
for technical and review services during the term of this contract. Although the
contractor(s) shall not have the right to provide technical direction, they may
attend technical reviews, participate in technical interchange meetings, witness
production, and provide test and inspection support, and other related services
such as cost-risk-schedule trade-off analysis. The contractor(s) will require
access to program-related facilities and documentation including administrative
or business information such as cost information.

(b) (U) Contractor business or proprietary data shall not be made available to
the consultant contractor(s) until a protective agreement(s) are executed
between the consultant and the prime contractor and any necessary
sub-contractors, and evidence of such agreement(s) is made available to the
Government.

(c) (U) It is expressly understood that the operation of this clause will not be
the basis for an equitable adjustment.

(d) (U) Contractors providing consulting services are:

 

[**Redacted**]    [**Redacted**]    [**Redacted**]   

 

H.13 (U) NGA: 5X45.102-9000 GOVERNMENT FURNISHED ACCOUNTABLE PROPERTY (MAY 2003)

(U) Government Furnished Accountable Property (Contract Attachment 3, Government
Furnished Property List)

1. (U) Definitions

 

Contract Page 45 of 70

UNCLASSIFIED//FOR OFFICIAL USE ONLY

WHEN SEPARATED FROM ATTACHMENT 1



--------------------------------------------------------------------------------

FOIA CONFIDENTIAL TREATMENT REQUESTED

PORTIONS OF THE EXHIBIT MARKED BY [**Redacted**] HAVE BEEN OMITTED PURSUANT TO A

REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION

HM0210-10-C-00020-P00032

UNCLASSIFIED//FOR OFFICIAL USE ONLY

WHEN SEPARATED FROM ATTACHMENT 1

 

a. (U) Accountable Government Furnished Property. Accountable Government
furnished property includes end items identified as NGA’s that are provided to a
third party. This does not include components of end items, consumable items, or
information furnished to a contractor. Reference DoDI 5000.64, paragraph 5.3.1
Aug 02.

b. (U) Government Furnished Property Record (GFPR). A list that specifies
Government accountable property furnished to the contractor under a specific
contract per FAR 45.5. The following information elements are included on the
GFPR, as applicable:

(1) (U) Contract number

(2) (U) Manufacturer’s name

(3) (U) Serial number

(4) (U) Model number

(5) (U) Nomenclature

(6) (U) Specific location of accountable property

(7) (U) Acquisition cost/Unit Price

(8) (U) Date received/Posting Date/Reference of Transaction

(9) (U) Quantity Received, Issued and on-hand

(10) (U) Barcode Label Numbers (as provided by NGA)

(11) (U) Disposition

2. (U) Contractor Responsibilities.

a. (U) Prime Contractors and subcontractors shall physically inventory all NGA
Government furnished property in its possession, on an annual basis. Personnel
who perform the physical inventory shall not be the same individuals who
maintain the property records or have custody of the property unless the
contractor’s operation is too small to do otherwise.

b. (U) The prime contractor shall provide NGA with a GFPR of all Government
Furnished Accountable property for each contract and subcontract that involves
Government Furnished Accountable Property.

c. (U) The contractor shall include on the GFPR the applicable identifying
elements as indicated in paragraph 1.b.

d. (U) All NGA supplied accountable property must be identified with a NGA
identification barcode label. If an item received was not previously barcoded by
NGA, the contractor shall request barcode labels within 60 days of receipt of
the item. Requests shall include all identifying elements defined in paragraph
l.b and be addressed to:

(1) (U) Original request: NGA; Attn: SIOM Mail Stop P-121; 12310 Sunrise Valley
Drive, Reston, VA 20191

(2) (U) Copy of request: NGA Contracting Officer (or Administrative Contracting
Officer if property accountability has been so delegated) in accordance with the
address provided in the applicable contract.

e. (U) GFPRs shall be updated as required and submitted annually, from contract
award, to the following addressees:

(1) (U) NGA SIOMP (same address as above), and

(2) (U) NGA Contracting Officer (or Administrative Contracting Officer if
property accountability has been so delegated? in accordance with the address
provided in the applicable contract.

3. (U) Government Responsibilities. After receipt of a proper request for
barcode labels:

 

Contract Page 46 of 70

UNCLASSIFIED//FOR OFFICIAL USE ONLY

WHEN SEPARATED FROM ATTACHMENT 1



--------------------------------------------------------------------------------

FOIA CONFIDENTIAL TREATMENT REQUESTED

PORTIONS OF THE EXHIBIT MARKED BY [**Redacted**] HAVE BEEN OMITTED PURSUANT TO A

REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION

HM0210-10-C-00020-P00032

UNCLASSIFIED//FOR OFFICIAL USE ONLY

WHEN SEPARATED FROM ATTACHMENT 1

 

a. (U) NGA SIOMP will provide the contractor the barcode labels to be affixed to
each item of accountable property, and

b. (U) The NGA Contracting Officer (or Administrative Contracting officer) will
update the contract accordingly.

4. (U) Contractor acquired property is government property not government
furnished property, see definitions at FAR 45.101(a). Contractor acquired
property shall be controlled and reported in accordance with FAR 45.5 and any
additional FAR/DFARS property clause requirements.

5. (U) Property disposition shall be accomplished per FAR 46.6, any applicable
FAR/DFARS clause, or contracting officer instructions.

6. (U) A written contract modification is required to increase or decrease
government furnished property on a contract. Distribution of the basic contract
and modification(s) is mandatory and shall to be made to the SIOMP.

 

H.14 (U) NGA: 5X52.227-9001 ACTIVITIES THAT AFFECT U.S. PERSONS (DEC 2004)

(U) This contract is sponsored by the National Geospatial-Intelligence Agency.
All work and services to be performed hereunder shall be in strict compliance
with procedures set forth in DoDI 5240.1-R.

 

H.15 (U) NGA: 5X52.207-9000 DOD BASE REALIGNMENT AND CLOSURE (APR 2008)

(U) While NGA continues to transform its processes and systems for the
geospatial intelligence (GEOINT) mission, the Agency will soon begin an even
more visible change: consolidating its Eastern facilities. In accordance with
the Department of Defense Base Realignment and Closure (BRAC) actions that
became law in November 2005, NGA will consolidate Eastern operations in the
Springfield, Virginia area on Fort Belvoir North Area by September 15, 2011. As
NGA moves to this New Campus East, it will close its primary sites in Bethesda,
Reston, and the Washington Navy Yard, in addition to relocating smaller NGA
functions.

 

H.16 (U) NGA: 5X52.242-9001 OBSERVANCE OF LEGAL HOLIDAYS & CLOSURE OF NGA (OCT
2008) (MODIFIED)

(a) (U) The National Geospatial-Intelligence Agency observes the following days
as Federal holidays

This Table is UNCLASSIFIED

 

New Year’s Day    January 1st Martin Luther King’s Birthday    3rd Monday in
January Presidents Day    3rd Monday in February Memorial Day    Last Monday in
May Independence Day    July 4th Labor Day    1st Monday in September Columbus
Day    2nd Monday in October Veterans Day    November 11th Thanksgiving Day   
4th Thursday in November Christmas Day    December 25th Inauguration Day
(Washington DC Metropolitan Area only)    January 20th after each leap year

 

Contract Page 47 of 70

UNCLASSIFIED//FOR OFFICIAL USE ONLY

WHEN SEPARATED FROM ATTACHMENT 1



--------------------------------------------------------------------------------

FOIA CONFIDENTIAL TREATMENT REQUESTED

PORTIONS OF THE EXHIBIT MARKED BY [**Redacted**] HAVE BEEN OMITTED PURSUANT TO A

REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION

HM0210-10-C-00020-P00032

UNCLASSIFIED//FOR OFFICIAL USE ONLY

WHEN SEPARATED FROM ATTACHMENT 1

 

(U) Any other day designated by Federal law, Executive Order, or Presidential
Proclamation.

(b) (U) When any such day falls on a Saturday or Sunday, the following Monday is
observed. Observance of such days by Government personnel shall not be cause for
additional period of performance or entitlement to compensation except as set
forth in the contract. If the contractor’s personnel work on a holiday, no form
of holiday or other premium compensation will be reimbursed either as a direct
or indirect cost, unless authorized pursuant to an overtime clause elsewhere in
the contract.

(c) (U) NGA may close a facility for all or a portion of a business day as a
result of

1) (U) Granting administrative leave to non-essential NGA personnel (e.g.,
unanticipated holiday);

2) (U) Inclement weather;

3) (U) Failure of Congress to appropriate operation funds;

4) (U) Continuity of Operations (COOP) training exercises;

5) (U) Or any other reason deemed appropriate by the D/NGA.

(d) (U) In such cases, contractor personnel not classified as essential under
the contract (i.e., not performing critical round-the-clock services/tasks or
who are not already on duty at the facility), shall not report to the facility.
Contractor personnel already present shall be requested to leave the facility.

(e) (U) Performance of round-the-clock operations: At the direction of the
Contracting Officer; the contractor agrees to continue to provide sufficient
personnel to meet requirements of critical tasks already in operation, or
scheduled for performance during the period in which NGA employees are dismissed
or the facility has been closed prior to the commencement of normal operations.
Contractor personnel should contact their respective home offices to determine
their company’s respective policies on charging contracts during unscheduled
closures.

 

H.17 (U) SECURITY REQUIREMENTS – CONTRACT CLASSIFICATION

[**Redacted**]

 

H.18 (U) ORGANIZATIONAL CONFLICT OF INTEREST

(a) (U) The term “organizational conflict of interest” means that because of
other activities or relationships with other persons, a person is unable to or
potentially unable to render impartial assistance or advice to the Government,
or the person’s objectivity in performing the contract work is or might be
otherwise impaired, or a person has an unfair competitive advantage. The term
“person” includes a business organization.

(b) (U) If the Contractor is aware of any information bearing on any existing or
potential organizational conflict of interest, it shall provide a disclosure
statement which describes all relevant information concerning any past, present,
or planned interests bearing on whether it (including its chief executives and
directors, or any proposed consultant or subcontractor) may have an existing or
potential organizational conflict of interest.

(c) (U) Contractors should refer to FAR Subpart 9.5 for policies and procedures
for avoiding, neutralizing, or mitigating organizational conflicts of interest.

 

Contract Page 48 of 70

UNCLASSIFIED//FOR OFFICIAL USE ONLY

WHEN SEPARATED FROM ATTACHMENT 1



--------------------------------------------------------------------------------

FOIA CONFIDENTIAL TREATMENT REQUESTED

PORTIONS OF THE EXHIBIT MARKED BY [**Redacted**] HAVE BEEN OMITTED PURSUANT TO A

REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION

HM0210-10-C-00020-P00032

UNCLASSIFIED//FOR OFFICIAL USE ONLY

WHEN SEPARATED FROM ATTACHMENT 1

 

(d) (U) If the Contracting Officer determines that a conflict exists or may
occur, he shall advise the Contractor and take appropriate steps to avoid or
otherwise resolve the conflict through the inclusion of a special agreement
clause or other appropriate means. The terms of any special clause are subject
to negotiation.

 

H.19 (U) SENSITIVE REQUIREMENTS AND PRODUCT HANDLING

[**Redacted**]

 

H.20 (U) WARRANTY

(U) The Contractor provides a limited warranty for 30 days that the Products
delivered will be of the area of interest ordered and the media used to carry
the Products will be free from physical or material defects. The Contractor’s
sole liability shall be to replace the media if the media (not the software or
data encoded thereon) is defective and NGA returns such to the Contractor within
30 days of delivery. WITH THE EXCEPTION OF THE PROCEEDING WARRANTY, AND
IRRESPECTIVE OF ANY OTHER TERM IN THIS CONTRACT TO THE CONTRACT, THE PRODUCTS
ARE PROVIDED WITHOUT WARRANTY OF ANY KIND, AND ALL WARRANTIES OF MERCHANTABILITY
AND FITNESS FOR A PARTICULAR PURPOSE ARE DISCLAIMED. THE CONTRACTOR DOES NOT
WARRANT THAT THE PRODUCTS WILL MEET NGA’S NEEDS OR EXPECTATIONS, OR THAT
OPERATIONS OF THE PRODUCTS WILL BE ERROR FREE OR UNINTERRUPTED. NO INFORMATION
PROVIDED BY THE CONTRACTOR OR ITS AGENTS, EMPLOYEES, OR ITS RESELLERS OR
DISTRIBUTORS SHALL CREATE A WARRANTY, OR IN ANY WAY INCREASE THE SCOPE OF THIS
LIMITED WARRANTY, AND NGA IS NOT ENTITLED TO RELY ON ANY SUCH INFORMATION.
Nothing in this clause impacts the Government’s rights under the inspection and
acceptance clauses of this contract.

 

H.21 (U) EXPORT CONTROL AND ASSIGNMENT OF PERSONNEL

(U) The Contractor shall comply with the restrictions required by Executive
Order 12470, the Arms Export Control Act (Title 22, USC)(Sec 275), the
International Traffic in Arms Regulation (ITAR), or DoD directive 5230.25,
Withholding of Unclassified Technical Data from Public Disclosure.

(U) The Contractor shall provide the Contracting Officer the identity of foreign
nationals (other than those lawfully admitted into the U.S. for permanent
residence) whom the Contractor intends to use in support of this contract for
Government review no less than 30 calendar days prior to their proposed start.
If the contractor determines an applicable ITAR exemption requires action by the
Government, including but not limited to 22 CFR 125.4(b)(1), the exemption
request shall be provided with submittal of the name. Only foreign nationals
approved in writing by the Contracting Officer shall be permitted to work on
this contract.

 

H.22 (U) EMERGENCIES, DISASTERS, AND HUMANITARIAN EFFORTS

(a) (U) In support of emergencies, disasters, and humanitarian efforts, the NGA
may disseminate and/or post on open web sites imagery licensed under this
contract regardless of whether the recipients are within the NextView license
user groups. The imagery will contain the copyright notice and the NextView
license notice. After 30 days, the imagery will be handled in accordance with
the NextView license.

 

Contract Page 49 of 70

UNCLASSIFIED//FOR OFFICIAL USE ONLY

WHEN SEPARATED FROM ATTACHMENT 1



--------------------------------------------------------------------------------

FOIA CONFIDENTIAL TREATMENT REQUESTED

PORTIONS OF THE EXHIBIT MARKED BY [**Redacted**] HAVE BEEN OMITTED PURSUANT TO A

REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION

HM0210-10-C-00020-P00032

UNCLASSIFIED//FOR OFFICIAL USE ONLY

WHEN SEPARATED FROM ATTACHMENT 1

 

(b) (U) The contractor will be given notice within 24 hours after the start of
the dissemination/posting of imagery under the authority of this clause.

(c) (U) If the contractor does not believe the situation constitutes an
emergency, disaster, or humanitarian effort, the contractor has 24 hours after
receiving notice to object to the dissemination/posting of the imagery under the
authority of this clause. If the parties cannot reach agreement, the matter will
be resolved in accordance with the Disputes Clause and the other terms and
conditions of this contract.

 

H.23 (U) NextView IMAGERY END USER LICENSE AGREEMENT

a. (U) General Terms

1. (U) This clause applies to all unprocessed sensor data and
requirements-compliant processed imagery, imagery services, imagery-derived
products and imagery support data licensed under this Contract. No other clauses
related to intellectual property or data rights of any sort shall have any
effect related to the unprocessed sensor data and requirements-compliant
processed imagery, imagery services, imagery-derived products and imagery
support data delivered under this Contract.

2. (U) All license rights for use of the unprocessed sensor data and
requirements-compliant processed imagery, imagery services, imagery-derived
products and imagery support data provided to the U.S. Government purchased
under this NGA contract are in perpetuity.

3. (U) Licensed users may generate an unlimited number of hardcopies and
softcopies of the unprocessed sensor data and requirements-compliant processed
imagery, imagery services, imagery-derived products and imagery support data for
their use.

4. (i) (U) Licensed users may generate any derived product from the licensed
unprocessed sensor data; and requirements-compliant processed imagery, imagery
services, imagery-derived products and imagery support data.

(ii) (U) Unprocessed sensor data and requirements-compliant processed imagery,
imagery services, imagery-derived products and imagery support data licensed
under this NGA contract have no restrictions on use and distribution, but shall
contain the copyright markings.

b. (U) Licensed Users

1. (U) The imagery may be used by the U.S. Government (including, all branches,
departments, agencies, and offices).

2. (U) The U.S. Government may provide the imagery to the following
organizations:

State Governments

Local Governments

Foreign Governments and inter-governmental organizations

Non-Governmental Organization’s (NGO) and other non-profit organizations

3. (U) In consideration for the flexibility afforded to the U.S. Government by
allowing unprocessed sensor data and requirements-compliant processed imagery,
imagery services, imagery-derived products and imagery support data to be
shared, the United States Government shall use its reasonable best efforts to
minimize the effects on commercial sales. Acquisition and dissemination of
imagery and imagery products collected within the United States shall be
restricted in accordance with law and regulation.

 

H.24 (U) EXERCISE OF OPTIONS

a. (U) The Government has the unilateral right to exercise any option under this
contract by a contract modification signed by the Contracting Officer. The
Government may exercise from time to time some or all the option CLINs. An
option will be exercised by issuance of a modification prior to the end of the
current contract period. [**Redacted**]

 

Contract Page 50 of 70

UNCLASSIFIED//FOR OFFICIAL USE ONLY

WHEN SEPARATED FROM ATTACHMENT 1



--------------------------------------------------------------------------------

FOIA CONFIDENTIAL TREATMENT REQUESTED

PORTIONS OF THE EXHIBIT MARKED BY [**Redacted**] HAVE BEEN OMITTED PURSUANT TO A

REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION

HM0210-10-C-00020-P00032

UNCLASSIFIED//FOR OFFICIAL USE ONLY

WHEN SEPARATED FROM ATTACHMENT 1

 

b. (U) If exercised, Option CLINs 0101, 0201, 0301, 0401, 0501, 0601, 0701,
0801, and 0901, SLA for Pixel & Imagery Acquisition/Operations (Baseline
Collection Capacity) will be exercised not later than the last day of the base
period or not later than the last day of the subsequent option period, as
appropriate. The Government may exercise the Options under these CLINs only if
the preceding Option CLIN was exercised. The Option level exercised by the
Government will dictate the capacity of the DigitalGlobe constellation.

c. [**Redacted**]

d. [**Redacted**]

e. (U) If exercised, Option CLINs 0104, 0204, 0304, 0404, 0504, 0604, 0704,
0804, and 0904 Value-Added Products and Services will be exercised not later
than the last day of the base period or not later than the last day of the
subsequent option period, as appropriate. The Government may exercise the
Options under these CLINs only if the preceding Option CLIN was exercised.

f. (U) If exercised, Option CLINs 0105, 0205, 0305, 0405, 0505, 0605, 0705,
0805, and 0905 Physical Media Delivery will be exercised not later than the last
day of the base period or not later than the last day of the subsequent option
period, as appropriate. The Government may exercise the Options under these
CLINs only if the preceding Option CLIN was exercised.

g. (U ) If exercised, Option CLINs 0106, 0206, 0306, 0406, 0506, 0606, 0706,
0806, and 0906 System Engineering Services Support will be exercised not later
than the last day of the base period or not later than the last day of the
subsequent option period, as appropriate. The Government may exercise the
Options under these CLINs only if the preceding Option CLIN was exercised.

[**Redacted**]

 

H.25 [**Redacted**]

 

H.26 [**Redacted**]

 

H.27 [**Redacted**]

 

H.28 [**Redacted**]

 

H.29 [**Redacted**]

 

H.30 [**Redacted**]

 

H.31 [**Redacted**]

 

Contract Page 51 of 70

UNCLASSIFIED//FOR OFFICIAL USE ONLY

WHEN SEPARATED FROM ATTACHMENT 1



--------------------------------------------------------------------------------

FOIA CONFIDENTIAL TREATMENT REQUESTED

PORTIONS OF THE EXHIBIT MARKED BY [**Redacted**] HAVE BEEN OMITTED PURSUANT TO A

REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION

HM0210-10-C-00020-P00032

UNCLASSIFIED//FOR OFFICIAL USE ONLY

WHEN SEPARATED FROM ATTACHMENT 1

 

[**Redacted**]

 

Contract Page 52 of 70

UNCLASSIFIED//FOR OFFICIAL USE ONLY

WHEN SEPARATED FROM ATTACHMENT 1



--------------------------------------------------------------------------------

FOIA CONFIDENTIAL TREATMENT REQUESTED

PORTIONS OF THE EXHIBIT MARKED BY [**Redacted**] HAVE BEEN OMITTED PURSUANT TO A

REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION

HM0210-10-C-00020-P00032

UNCLASSIFIED//FOR OFFICIAL USE ONLY

WHEN SEPARATED FROM ATTACHMENT 1

 

(U) SECTION I – Contract Clauses

 

I.1 (U) FAR 52.204-2 SECURITY REQUIREMENTS. (AUG 1996)

 

I.2 (U) FAR 52.204-4 PRINTED OR COPIED DOUBLE-SIDED ON RECYCLED PAPER. (AUG
2000)

 

I.3 (U) FAR 52.204-7 CENTRAL CONTRACTOR REGISTRATION. (APR 2008)

 

I.4 (U) FAR 52.212-4 CONTRACT TERMS AND CONDITIONS – COMMERCIAL ITEMS. (MAR
2009)

 

I.5 (U) FAR 52.212-4 CONTRACT TERMS AND CONDITIONS – COMMERCIAL ITEMS. (MAR
2009) – ALTERNATE I (OCT 2008) (Applicable to CLIN 0x05 and CLIN 0x06 series
only)

Fill-in for paragraph (a)(4): [Portion of labor rate attributable to profit: As
negotiated for individual tasks.]

 

I.6 (U) FAR 52.212-5 CONTRACT TERMS AND CONDITIONS REQUIRED TO IMPLEMENT
STATUTES OR EXECUTIVE ORDERS – COMMERCIAL ITEMS. (APR 2010)

(a) (U) The Contractor shall comply with the following Federal Acquisition
Regulation (FAR) clauses, which are incorporated in this contract by reference,
to implement provisions of law or Executive orders applicable to acquisitions of
commercial items:

(1) 52.222-50, Combating Trafficking in Persons (FEB 2009) (22 U.S.C. 7104(g)).

Alternate I (Aug 2007) of 52.222-50 (22 U.S.C. 7104(g)).

(2) 52.233-3, Protest After Award (AUG 1996) (31 U.S.C. 3553).

(3) 52.233-4, Applicable Law for Breach of Contract Claim (OCT 2004) (Pub. L.
108-77, 108-78).

(b) (U) The Contractor shall comply with the FAR clauses in this paragraph
(b) that the Contracting Officer has indicated as being incorporated in this
contract by reference to implement provisions of law or Executive orders
applicable to acquisitions of commercial items: Contracting Officer check “[X]”
as appropriate.

[X] (1) 52.203-6, Restrictions on Subcontractor Sales to the Government (SEP
2006), with Alternate I (OCT 1995) (41 U.S.C. 253g and 10 U.S.C. 2402).

[X] (2) 52.203-13, Contractor Code of Business Ethics and Conduct (APR
2010)(Pub. L. 110-252, Title VI, Chapter 1 (41 U.S.C. 251 note)).

[ ] (3) 52.203-15, Whistleblower Protections under the American Recovery and
Reinvestment Act of 2009 (MAR 2009) (Section 1553 of Pub. L. 111-5). (Applies to
contracts funded by the American Recovery and Reinvestment Act of 2009.)

[ ] (4) 52.204-11, American Recovery and Reinvestment Act – Reporting
Requirements (MAR 2009) (Pub. L. 111-5).

 

Contract Page 53 of 70

UNCLASSIFIED//FOR OFFICIAL USE ONLY

WHEN SEPARATED FROM ATTACHMENT 1



--------------------------------------------------------------------------------

FOIA CONFIDENTIAL TREATMENT REQUESTED

PORTIONS OF THE EXHIBIT MARKED BY [**Redacted**] HAVE BEEN OMITTED PURSUANT TO A

REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION

HM0210-10-C-00020-P00032

UNCLASSIFIED//FOR OFFICIAL USE ONLY

WHEN SEPARATED FROM ATTACHMENT 1

 

[ ] (5) 52.219-3, Notice of Total HUBZone Set-Aside (JAN 1999) (15 U.S.C. 657a).

[X] (6) 52.219-4, Notice of Price Evaluation Preference for HUBZone Small
Business Concerns (JUL 2005) (if the offeror elects to waive the preference, it
shall so indicate in its offer) (15 U.S.C. 657a).

[ ] (7) Reserved.

[ ] (8)(i) 52.219-6, Notice of Total Small Business Set-Aside (JUN 2003) (15
U.S.C. 644).

[ ] (ii) Alternate I (OCT 1995) of 52.219-6.

[ ] (iii) Alternate II (MAR 2004) of 52.219-6.

[ ] (9)(i) 52.219-7, Notice of Partial Small Business Set-Aside (JUN 2003) (15
U.S.C. 644).

[ ] (ii) Alternate I (OCT 1995) of 52.219-7.

[ ] (iii) Alternate II (MAR 2004) of 52.219-7.

[X] (10) 52.219-8, Utilization of Small Business Concerns (MAY 2004) (15 U.S.C.
637 (d)(2) and (3)).

[*] (11)(i) 52.219-9, Small Business Subcontracting Plan (APR 2008) (15 U.S.C.
637(d)(4).

* See Clause I.34 for DoD Deviation to this Clause.

[ ] (ii) Alternate I (OCT 2001) of 52.219-9.

[ ] (iii) Alternate II (OCT 2001) of 52.219-9.

[ ] (12) 52.219-14, Limitations on Subcontracting (DEC 1996) (15 U.S.C.
637(a)(14)).

[X] (13) 52.219-16, Liquidated Damages – Subcontracting Plan (JAN 1999) (15
U.S.C. 637(d)(4)(F)(i)).

[ ] (14)(i) 52.219-23, Notice of Price Evaluation Adjustment for Small
Disadvantaged Business Concerns (OCT 2008) (10 U.S.C. 2323)(if the offeror
elects to waive the adjustment, it shall so indicate in its offer.)

[ ] (ii) Alternate I (JUN 2003) of 52.219-23.

[ ] (15) 52.219-25, Small Disadvantaged Business Participation Program –
Disadvantaged Status and Reporting (APR 2008) (Pub. L. 103-355, section 7102,
and 10 U.S.C. 2323).

[ ] (16) 52.219-26, Small Disadvantaged Business Participation Program –
Incentive Subcontracting (OCT 2000) (Pub. L. 103-355, section 7102, and 10
U.S.C. 2323).

[ ] (17) 52.219-27, Notice of Total Service-Disabled Veteran-Owned Small
Business Set-Aside (May 2004)(15 U.S.C. 657 f).

 

Contract Page 54 of 70

UNCLASSIFIED//FOR OFFICIAL USE ONLY

WHEN SEPARATED FROM ATTACHMENT 1



--------------------------------------------------------------------------------

FOIA CONFIDENTIAL TREATMENT REQUESTED

PORTIONS OF THE EXHIBIT MARKED BY [**Redacted**] HAVE BEEN OMITTED PURSUANT TO A

REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION

HM0210-10-C-00020-P00032

UNCLASSIFIED//FOR OFFICIAL USE ONLY

WHEN SEPARATED FROM ATTACHMENT 1

 

[X] (18) 52.219-28, Post Award Small Business Program Rerepresentation (APR
2009) (15 U.S.C. 632(a)(2)).

[X] (19) 52.222-3, Convict Labor (JUN 2003) (E.O. 11755).

[X] (20) 52.222-19, Child Labor – Cooperation with Authorities and Remedies (AUG
2009) (E.O. 13126).

[X] (21) 52.222-21, Prohibition of Segregated Facilities (FEB 1999).

[X] (22) 52.222-26, Equal Opportunity (MAR 2007) (E.O. 11246).

[X] (23) 52.222-35, Equal Opportunity for Special Disabled Veterans, Veterans of
the Vietnam Era, and Other Eligible Veterans (SEP 2006) (38 U.S.C. 4212).

[X] (24) 52.222-36, Affirmative Action for Workers with Disabilities (JUN 1998)
(29 U.S.C. 793).

[X] (25) 52.222-37, Employment Reports on Special Disabled Veterans, Veterans of
the Vietnam Era, and Other Eligible Veterans (SEP 2006) (38 U.S.C. 4212).

[X] (26) 52.222-54, Employment Eligibility Verification (Jan 2009). (Executive
Order 12989). (Not applicable to the acquisition of commercially available
off-the-shelf items or certain other types of commercial items as prescribed in
22.1803.)

[ ] (27)(i) 52.223-9, Estimate of Percentage of Recovered Material Content for
EPA-Designated Items (May 2008) (42 U.S.C. 6962(c)(3)(A)(ii)). (Not applicable
to the acquisition of commercially available off-the-shelf items.)

[ ] (ii) Alternate I (May 2008) of 52.223-9 (42 U.S.C. 6962(i)(2)(C)). (Not
applicable to the acquisition of commercially available off-the-shelf items.)

[ ] (28) 52.223-15, Energy Efficiency in Energy-Consuming Products (DEC 2007)
(42 U.S.C. 8259b).

[ ] (29)(i) 52.223-16, IEEE 1680 Standard for the Environmental Assessment of
Personal Computer Products (DEC 2007) (E.O. 13423).

[ ] (ii) Alternate I (DEC 2007) of 52.223-16.

[ ] (30) 52.225-1, Buy American Act – Supplies (FEB 2009) (41 U.S.C. 10a-10d).

[ ] (31)(i) 52.225-3, Buy American Act – Free Trade Agreements – Israeli Trade
Act (JUN 2009) (41 U.S.C. 10a-10d, 19 U.S.C. 3301 note, 19 U.S.C. 2112 note, 19
U.S.C. 3805 note, Pub. L. 108-77, 108-78, 108-286, 108-302, 109-53, 109-169,
109-283, and 110-138).

[ ] (ii) Alternate I (JAN 2004) of 52.225-3.

[ ] (iii) Alternate II (JAN 2004) of 52.225-3.

 

Contract Page 55 of 70

UNCLASSIFIED//FOR OFFICIAL USE ONLY

WHEN SEPARATED FROM ATTACHMENT 1



--------------------------------------------------------------------------------

FOIA CONFIDENTIAL TREATMENT REQUESTED

PORTIONS OF THE EXHIBIT MARKED BY [**Redacted**] HAVE BEEN OMITTED PURSUANT TO A

REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION

HM0210-10-C-00020-P00032

UNCLASSIFIED//FOR OFFICIAL USE ONLY

WHEN SEPARATED FROM ATTACHMENT 1

 

[ ] (32) 52.225-5, Trade Agreements (AUG 2009) (19 U.S.C. 2501, et seq., 19
U.S.C. 3301 note).

[X] (33) 52.225-13, Restrictions on Certain Foreign Purchases (JUN 2008)
(E.O.‘s, proclamations, and statutes administered by the Office of Foreign
Assets Control of the Department of the Treasury).

[ ] (34) 52.226-4, Notice of Disaster or Emergency Area Set-Aside (Nov 2007) (42
U.S.C. 5150).

[ ] (35) 52.226-5, Restrictions on Subcontracting Outside Disaster or Emergency
Area (Nov 2007) (42 U.S.C. 5150).

[ ] (36) 52.232-29, Terms for Financing of Purchases of Commercial Items (FEB
2002) (41 U.S.C. 255(f), 10 U.S.C. 2307(f)).

[ ] (37) 52.232-30, Installment Payments for Commercial Items (OCT 1995) (41
U.S.C. 255(f), 10 U.S.C. 2307(f)).

[X] (38) 52.232-33, Payment by Electronic Funds Transfer – Central Contractor
Registration (OCT 2003) (31 U.S.C. 3332).

[ ] (39) 52.232-34, Payment by Electronic Funds Transfer – Other than Central
Contractor Registration (MAY 1999) (31 U.S.C. 3332).

[ ] (40) 52.232-36, Payment by Third Party (FEB 2010) (31 U.S.C. 3332).

[X] (41) 52.239-1, Privacy or Security Safeguards (AUG 1996) (5 U.S.C. 552a).

[ ] (42)(i) 52.247-64, Preference for Privately Owned U.S.-Flag Commercial
Vessels (FEB 2006) (46 U.S.C. Appx 1241(b) and 10 U.S.C. 2631).

[ ](ii) Alternate I (APR 2003) of 52.247-64

(c) (U) The Contractor shall comply with the FAR clauses in this paragraph (c),
applicable to commercial services, that the Contracting Officer has indicated as
being incorporated in this contract by reference to implement provisions of law
or Executive orders applicable to acquisitions of commercial items: (Contracting
Officer check “[X]” as appropriate.)

[ ] (1) 52.222-41, Service Contract Act of 1965 (NOV 2007) (41 U.S.C. 351, et
seq.).

[ ] (2) 52.222-42, Statement of Equivalent Rates for Federal Hires (MAY 1989)
(29 U.S.C. 206 and 41 U.S.C. 351, et seq.).

[ ] (3) 52.222-43, Fair Labor Standards Act and Service Contract Act – Price
Adjustment (Multiple Year and Option Contracts) (SEP 2009) (29 U.S.C. 206 and 41
U.S.C. 351, et seq.).

[ ] (4) 52.222-44, Fair Labor Standards Act and Service Contract Act – Price
Adjustment (SEP 2009) (29 U.S.C. 206 and 41 U.S.C. 351, et seq.).

 

Contract Page 56 of 70

UNCLASSIFIED//FOR OFFICIAL USE ONLY

WHEN SEPARATED FROM ATTACHMENT 1



--------------------------------------------------------------------------------

FOIA CONFIDENTIAL TREATMENT REQUESTED

PORTIONS OF THE EXHIBIT MARKED BY [**Redacted**] HAVE BEEN OMITTED PURSUANT TO A

REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION

HM0210-10-C-00020-P00032

UNCLASSIFIED//FOR OFFICIAL USE ONLY

WHEN SEPARATED FROM ATTACHMENT 1

 

[ ] (5) 52.222-51, Exemption from Application of the Service Contract Act to
Contracts for Maintenance, Calibration, or Repair of Certain Equipment –
Requirements (NOV 2007) (41 U.S.C. 351, et seq.).

[ ] (6) 52.222-53, Exemption from Application of the Service Contract Act to
Contracts for Certain Services – Requirements (FEB 2009) (41 U.S.C. 351, et
seq.).

[ ] (7) 52.226-6, Promoting Excess Food Donation to Nonprofit Organizations.
(MAR 2009) (Pub. L. 110-247).

[ ] (8) 52.237-11, Accepting and Dispensing of $1 Coin (SEP 2008) (31 U.S.C.
5112(p)(1)).

(d) (U) Comptroller General Examination of Record. The Contractor shall comply
with the provisions of this paragraph (d) if this contract was awarded using
other than sealed bid, is in excess of the simplified acquisition threshold, and
does not contain the clause at 52.215-2, Audit and Records – Negotiation.

(1) The Comptroller General of the United States, or an authorized
representative of the Comptroller General, shall have access to and right to
examine any of the Contractor’s directly pertinent records involving
transactions related to this contract.

(2) The Contractor shall make available at its offices at all reasonable times
the records, materials, and other evidence for examination, audit, or
reproduction, until 3 years after final payment under this contract or for any
shorter period specified in FAR Subpart 4.7, Contractor Records Retention, of
the other clauses of this contract. If this contract is completely or partially
terminated, the records relating to the work terminated shall be made available
for 3 years after any resulting final termination settlement. Records relating
to appeals under the disputes clause or to litigation or the settlement of
claims arising under or relating to this contract shall be made available until
such appeals, litigation, or claims are finally resolved.

(3) As used in this clause, records include books, documents, accounting
procedures and practices, and other data, regardless of type and regardless of
form. This does not require the Contractor to create or maintain any record that
the Contractor does not maintain in the ordinary course of business or pursuant
to a provision of law.

(e)(1) (U) Notwithstanding the requirements of the clauses in paragraphs (a),
(b), (c), and (d) of this clause, the Contractor is not required to flow down
any FAR clause, other than those in this paragraph (e)(1) in a subcontract for
commercial items. Unless otherwise indicated below, the extent of the flow down
shall be as required by the clause –

(i) 52.203-13, Contractor Code of Business Ethics and Conduct (APR 2010) (Pub.
L. 110-252, Title VI, Chapter 1 (41 U.S.C. 251 note)).

(ii) 52.219-8, Utilization of Small Business Concerns (MAY 2004) (15 U.S.C.
637(d)(2) and (3)), in all subcontracts that offer further subcontracting
opportunities. If the subcontract (except subcontracts to small business
concerns) exceeds $550,000 ($1,000,000 for construction of any public facility),
the subcontractor must include 52.219-8 in lower tier subcontracts that offer
subcontracting opportunities.

(iii) Reserved.

(iv) 52.222-26, Equal Opportunity (MAR 2007) (E.O. 11246).

(v) 52.222-35, Equal Opportunity for Special Disabled Veterans, Veterans of the
Vietnam Era, and Other Eligible Veterans (SEP 2006) (38 U.S.C. 4212).

 

Contract Page 57 of 70

UNCLASSIFIED//FOR OFFICIAL USE ONLY

WHEN SEPARATED FROM ATTACHMENT 1



--------------------------------------------------------------------------------

FOIA CONFIDENTIAL TREATMENT REQUESTED

PORTIONS OF THE EXHIBIT MARKED BY [**Redacted**] HAVE BEEN OMITTED PURSUANT TO A

REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION

HM0210-10-C-00020-P00032

UNCLASSIFIED//FOR OFFICIAL USE ONLY

WHEN SEPARATED FROM ATTACHMENT 1

 

(vi) 52.222-36, Affirmative Action for Workers with Disabilities (JUN 1998) (29
U.S.C. 793).

(vii) Reserved.

(viii) 52.222-41, Service Contract Act of 1965 (NOV 2007) (41 U.S.C. 351, et
seq.).

(ix) 52.222-50, Combating Trafficking in Persons (FEB 2009) (22 U.S.C. 7104(g)).

Alternate I (Aug 2007) of 52.222-50 (22 U.S.C. 7104(g)).

(x) 52.222-51, Exemption from Application of the Service Contract Act to
Contracts for Maintenance, Calibration, or Repair of Certain Equipment –
Requirements (NOV 2007) (41 U.S.C. 351, et seq.).

(xi) 52.222-53, Exemption from Application of the Service Contract Act to
Contracts for Certain Services-Requirements (FEB 2009)(41 U.S.C. 351, et seq.).

(xii) 52.222-54, Employment Eligibility Verification (Jan 2009).

(xiii) 52.226-6, Promoting Excess Food Donation to Nonprofit Organizations. (MAR
2009) (Pub. L. 110-247). Flow down required in accordance with paragraph (e) of
FAR clause 52.226-6.

(xiv) 52.247-64, Preference for Privately Owned U.S.-Flag Commercial Vessels
(FEB 2006) (46 U.S.C. Appx 1241(b) and 10 U.S.C. 2631). Flow down required in
accordance with paragraph (d) of FAR clause 52.247-64.

(2) While not required, the contractor may include in its subcontracts for
commercial items a minimal number of additional clauses necessary to satisfy its
contractual obligations.

 

I.7 (U) FAR 52.215-21 REQUIREMENTS FOR COST OR PRICING DATA OR INFORMATION OTHER
THAN COST OR PRICING DATA – MODIFICATIONS. (OCT 1997)

 

I.8 (U) FAR 52.216-22 INDEFINITE QUANTITY. (OCT 1995) (Applicable to CLIN Series
0x04 and 0x05)

(a) (U) This is an indefinite-quantity contract for the supplies or services
specified, and effective for the period stated, in the Schedule. The quantities
of supplies and services specified in the Schedule are estimates only and are
not purchased by this contract.

(b) (U) Delivery or performance shall be made only as authorized by orders
issued in accordance with the Ordering clause. The Contractor shall furnish to
the Government, when and if ordered, the supplies or services specified in the
Schedule up to and including the quantity designated in the Schedule as the
“maximum.” The Government shall order at least the quantity of supplies or
services designated in the Schedule as the “minimum.”

(c) (U) Except for any limitations on quantities in the Order Limitations clause
or in the Schedule, there is no limit on the number of orders that may be
issued. The Government may issue orders requiring delivery to multiple
destinations or performance at multiple locations.

 

Contract Page 58 of 70

UNCLASSIFIED//FOR OFFICIAL USE ONLY

WHEN SEPARATED FROM ATTACHMENT 1



--------------------------------------------------------------------------------

FOIA CONFIDENTIAL TREATMENT REQUESTED

PORTIONS OF THE EXHIBIT MARKED BY [**Redacted**] HAVE BEEN OMITTED PURSUANT TO A

REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION

HM0210-10-C-00020-P00032

UNCLASSIFIED//FOR OFFICIAL USE ONLY

WHEN SEPARATED FROM ATTACHMENT 1

 

(d) (U) Any order issued during the effective period of this contract and not
completed within that period shall be completed by the Contractor within the
time specified in the order. The contract shall govern the Contractor’s and
Government’s rights and obligations with respect to that order to the same
extent as if the order were completed during the contract’s effective period;
provided, that the Contractor shall not be required to make any deliveries under
this contract after April 30, 2022.

 

I.9 (U) FAR 52.217-9 OPTION TO EXTEND THE TERM OF THE CONTRACT. (MAR 2000)

(a) The Government may extend the term of this contract by written notice to the
Contractor within 90 days; provided that the Government gives the Contractor a
preliminary written notice of its intent to extend at least [ ]days (60 days
unless a different number of days is inserted) before the contract expires. The
preliminary notice does not commit the Government to an extension.

 

(b) If the Government exercises this option, the extended contract shall be
considered to include this option clause.

(c) The total duration of this contract, including the exercise of any options
under this clause, shall not exceed 10 years.

 

I.10 (U) FAR 52.227-1 AUTHORIZATION AND CONSENT. (DEC 2007) Alternative I (APR
1984)

 

I.11 (U) FAR 52.227-2 NOTICE AND ASSISTANCE REGARDING PATENT AND COPYRIGHT
INFRINGEMENT. (DEC 2007)

 

I.12 (U) FAR 52.232-11 EXTRAS. (APR 1984)

 

I.13 (U) FAR 52.243-1 CHANGES – FIXED-PRICE. (AUG 1987)

 

I.14 (U) FAR 52.243-7 NOTIFICATION OF CHANGES. (APR 1984)

(a) (U) Definitions. “Contracting Officer,” as used in this clause, does not
include any representative of the Contracting Officer.

(U) “Specifically Authorized Representative (SAR),” as used in this clause,
means any person the Contracting Officer has so designated by written notice (a
copy of which shall be provided to the Contractor) which shall refer to this
paragraph and shall be issued to the designated representative before the SAR
exercises such authority.

(b) (U) Notice. The primary purpose of this clause is to obtain prompt reporting
of Government conduct that the Contractor considers to constitute a change to
this contract. Except for changes identified as such in writing and signed by
the Contracting Officer, the Contractor shall notify the Administrative
Contracting Officer in writing promptly, within 7 calendar days (with a copy to
the COR) (to be negotiated) calendar days from the date that the Contractor
identifies any Government conduct (including actions, inactions, and written or
oral communications) that the Contractor regards as a change to the contract
terms and conditions. On the basis of the most accurate information available to
the Contractor, the notice shall state

(1) (U) The date, nature, and circumstances of the conduct regarded as a change;

 

Contract Page 59 of 70

UNCLASSIFIED//FOR OFFICIAL USE ONLY

WHEN SEPARATED FROM ATTACHMENT 1



--------------------------------------------------------------------------------

FOIA CONFIDENTIAL TREATMENT REQUESTED

PORTIONS OF THE EXHIBIT MARKED BY [**Redacted**] HAVE BEEN OMITTED PURSUANT TO A

REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION

HM0210-10-C-00020-P00032

UNCLASSIFIED//FOR OFFICIAL USE ONLY

WHEN SEPARATED FROM ATTACHMENT 1

 

(2) (U) The name, function, and activity of each Government individual and
Contractor official or employee involved in or knowledgeable about such conduct;

(3) (U) The identification of any documents and the substance of any oral
communication involved in such conduct;

(4) (U) In the instance of alleged acceleration of scheduled performance or
delivery, the basis upon which it arose;

(5) (U) The particular elements of contract performance for which the Contractor
may seek an equitable adjustment under this clause, including –

(i) (U) What contract line items have been or may be affected by the alleged
change;

(ii) (U) What labor or materials or both have been or may be added, deleted, or
wasted by the alleged change;

(iii) (U) To the extent practicable, what delay and disruption in the manner and
sequence of performance and effect on continued performance have been or may be
caused by the alleged change;

(iv) (U) What adjustments to contract price, delivery schedule, and other
provisions affected by the alleged change are estimated; and

(6) (U) The Contractor’s estimate of the time by which the Government must
respond to the Contractor’s notice to minimize cost, delay or disruption of
performance.

(c) (U) Continued performance. Following submission of the notice required by
paragraph (b) of this clause, the Contractor shall diligently continue
performance of this contract to the maximum extent possible in accordance with
its terms and conditions as construed by the Contractor, unless the notice
reports a direction of the Contracting Officer or a communication from a SAR of
the Contracting Officer, in either of which events the Contractor shall continue
performance; provided, however, that if the Contractor regards the direction or
communication as a change as described in paragraph (b) of this clause, notice
shall be given in the manner provided. All directions, communications,
interpretations, orders and similar actions of the SAR shall be reduced to
writing promptly and copies furnished to the Contractor and to the Contracting
Officer. The Contracting Officer shall promptly countermand any action which
exceeds the authority of the SAR.

(d) (U) Government response. The Contracting Officer shall promptly, within [ ]
(to be negotiated) calendar days after receipt of notice, respond to the notice
in writing. In responding, the Contracting Officer shall either –

(1) (U) Confirm that the conduct of which the Contractor gave notice constitutes
a change and when necessary direct the mode of further performance;

(2) (U) Countermand any communication regarded as a change;

(3) (U) Deny that the conduct of which the Contractor gave notice constitutes a
change and when necessary direct the mode of further performance; or

(4) (U) In the event the Contractor’s notice information is inadequate to make a
decision under paragraphs (d)(1), (2), or (3) of this clause, advise the
Contractor what additional information is required, and establish the date by
which it should be furnished and the date thereafter by which the Government
will respond.

 

Contract Page 60 of 70

UNCLASSIFIED//FOR OFFICIAL USE ONLY

WHEN SEPARATED FROM ATTACHMENT 1



--------------------------------------------------------------------------------

FOIA CONFIDENTIAL TREATMENT REQUESTED

PORTIONS OF THE EXHIBIT MARKED BY [**Redacted**] HAVE BEEN OMITTED PURSUANT TO A

REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION

HM0210-10-C-00020-P00032

UNCLASSIFIED//FOR OFFICIAL USE ONLY

WHEN SEPARATED FROM ATTACHMENT 1

 

(e) (U) Equitable adjustments. (1) If the Contracting Officer confirms that
Government conduct effected a change as alleged by the Contractor, and the
conduct causes an increase or decrease in the Contractor’s cost of, or the time
required for, performance of any part of the work under this contract, whether
changed or not changed by such conduct, an equitable adjustment shall be made –

(i) (U) In the contract price or delivery schedule or both; and

(ii) (U) In such other provisions of the contract as may be affected.

(2) (U) The contract shall be modified in writing accordingly. In the case of
drawings, designs or specifications which are defective and for which the
Government is responsible, the equitable adjustment shall include the cost and
time extension for delay reasonably incurred by the Contractor in attempting to
comply with the defective drawings, designs or specifications before the
Contractor identified, or reasonably should have identified, such defect. When
the cost of property made obsolete or excess as a result of a change confirmed
by the Contracting Officer under this clause is included in the equitable
adjustment, the Contracting Officer shall have the right to prescribe the manner
of disposition of the property. The equitable adjustment shall not include
increased costs or time extensions for delay resulting from the Contractor’s
failure to provide notice or to continue performance as provided, respectively,
in paragraphs (b) and (c) of this clause.

(U) Note: The phrases “contract price” and “cost” wherever they appear in the
clause, may be appropriately modified to apply to cost-reimbursement or
incentive contracts, or to combinations thereof.

 

I.15 (U) FAR 52.244-6 SUBCONTRACTS FOR COMMERCIAL ITEMS. (APR 2010)

(a) (U) Definitions. As used in this clause –

“Commercial item” has the meaning contained in Federal Acquisition Regulation
2.101, Definitions.

“Subcontract” includes a transfer of commercial items between divisions,
subsidiaries, or affiliates of the Contractor or subcontractor at any tier.

(b) (U) To the maximum extent practicable, the Contractor shall incorporate, and
require its subcontractors at all tiers to incorporate, commercial items or
nondevelopmental items as components of items to be supplied under this
contract.

(c)(1) (U) The Contractor shall insert the following clauses in subcontracts for
commercial items:

(i) 52.203-13, Contractor Code of Business Ethics and Conduct (Apr 2010) (Pub.
L. 110-252, Title VI, Chapter 1 (41 U.S.C. 251 note)), if the subcontract
exceeds $5,000,000 and has a performance period of more than 120 days. In
altering this clause to identify the appropriate parties, all disclosures of
violation of the civil False Claims Act or of Federal criminal law shall be
directed to the agency Office of the Inspector General, with a copy to the
Contracting Officer.

(ii) 52.203-15, Whistleblower Protections Under the American Recovery and
Reinvestment Act of 2009 (Section 1553 of Pub. L. 111-5), if the subcontract is
funded under the Recovery Act.

(iii) 52.219-8, Utilization of Small Business Concerns (MAY 2004) (15 U.S.C.
637(d)(2) and (3)), in all subcontracts that offer further subcontracting
opportunities. If the subcontract (except subcontracts to small business
concerns) exceeds $550,000 ($1,000,000 for construction of any public facility),
the subcontractor must include 52.219-8 in lower tier subcontracts that offer
subcontracting opportunities.

 

Contract Page 61 of 70

UNCLASSIFIED//FOR OFFICIAL USE ONLY

WHEN SEPARATED FROM ATTACHMENT 1



--------------------------------------------------------------------------------

FOIA CONFIDENTIAL TREATMENT REQUESTED

PORTIONS OF THE EXHIBIT MARKED BY [**Redacted**] HAVE BEEN OMITTED PURSUANT TO A

REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION

HM0210-10-C-00020-P00032

UNCLASSIFIED//FOR OFFICIAL USE ONLY

WHEN SEPARATED FROM ATTACHMENT 1

 

(iv) 52.222-26, Equal Opportunity (MAR 2007) (E.O. 11246).

(v) 52.222-35, Equal Opportunity for Special Disabled Veterans, Veterans of the
Vietnam Era, and Other Eligible Veterans (SEP 2006) (38 U.S.C. 4212(a)).

(vi) 52.222-36, Affirmative Action for Workers with Disabilities (JUN 1998) (29
U.S.C. 793).

(vii) Reserved.

(viii) 52.222-50, Combating Trafficking in Persons (FEB 2009) (22 U.S.C.
7104(g)).

(ix) 52.247-64, Preference for Privately Owned U.S.-Flag Commercial Vessels (Feb
2006) (46 U.S.C. App. 1241 and 10 U.S.C. 2631), if flow down is required in
accordance with paragraph (d) of FAR clause 52.247-64.

(2) (U) While not required, the Contractor may flow down to subcontracts for
commercial items a minimal number of additional clauses necessary to satisfy its
contractual obligations.

(d) (U) The Contractor shall include the terms of this clause, including this
paragraph (d), in subcontracts awarded under this contract.

 

I.16 (U) FAR 52.245-1 GOVERNMENT PROPERTY. (JUN 2007)

 

I.17 (U) FAR 52.245-9 USE AND CHARGES. (JUN 2007)

 

I.18 (U) FAR 52.252-2 CLAUSES INCORPORATED BY REFERENCE. (FEB 1998)

(U) This contract incorporates one or more clauses by reference, with the same
force and effect as if they were given in full text. Upon request, the
Contracting Officer will make their full text available. Also, the full text of
a clause may be accessed electronically at this/these address(es):
http://farsite.hill.af.mil/ vffara.htm and http://farsite.hill.af.mil/
vfdara.htm

 

I.19 (U) FAR 52.253-1 COMPUTER GENERATED FORMS. (JAN 1991)

 

I.20 (U) DFARS 252.201-7000 CONTRACTING OFFICER’S REPRESENTATIVE. (DEC 1991)

 

I.21 (U) DFARS 252.203-7002 REQUIREMENT TO INFORM EMPLOYEES OF WHISTLEBLOWER
RIGHTS. (JAN 2009)

 

I.22 (U) DFARS 252.204-7000 DISCLOSURE OF INFORMATION. (DEC 1991)

(a) (U) The Contractor shall not release to anyone outside the Contractor’s
organization any unclassified information, regardless of medium (e.g., film,
tape, document), pertaining to any part of this contract or any program related
to this contract, unless –

 

Contract Page 62 of 70

UNCLASSIFIED//FOR OFFICIAL USE ONLY

WHEN SEPARATED FROM ATTACHMENT 1



--------------------------------------------------------------------------------

FOIA CONFIDENTIAL TREATMENT REQUESTED

PORTIONS OF THE EXHIBIT MARKED BY [**Redacted**] HAVE BEEN OMITTED PURSUANT TO A

REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION

HM0210-10-C-00020-P00032

UNCLASSIFIED//FOR OFFICIAL USE ONLY

WHEN SEPARATED FROM ATTACHMENT 1

 

(1) (U) The Contracting Officer has given prior written approval; or

(2) (U) The information is otherwise in the public domain before the date of
release.

(b) (U) Requests for approval shall identify the specific information to be
released, the medium to be used, and the purpose for the release. The Contractor
shall submit its request to the Contracting Officer at least 45 days before the
proposed date for release.

(c) (U) The Contractor agrees to include a similar requirement in each
subcontract under this contract. Subcontractors shall submit requests for
authorization to release through the prime contractor to the Contracting
Officer.

 

I.23 (U) DFARS 252.204-7003 CONTROL OF GOVERNMENT PERSONNEL WORK PRODUCT. (APR
1992)

 

I.24 (U) DFARS 252.204-7004 ALTERNATE A, CENTRAL CONTRACTOR REGISTRATION. (SEP
2007)

(a) (U) Definitions. As used in this clause –

(U) “Central Contractor Registration (CCR) database” means the primary
Government repository for contractor information required for the conduct of
business with the Government.

(U) “Commercial and Government Entity (CAGE) code” means –

(1) (U) A code assigned by the Defense Logistics Information Service (DLIS) to
identify a commercial or Government entity; or

(2) (U) A code assigned by a member of the North Atlantic Treaty Organization
that DLIS records and maintains in the CAGE master file. This type of code is
known as an “NCAGE code.”

(U) “Data Universal Numbering System (DUNS) number” means the 9-digit number
assigned by Dun and Bradstreet, Inc. (D&B) to identify unique business entities.

(U) Data Universal Numbering System +4 (DUNS+4) number” means the DUNS number
assigned by D&B plus a 4-character suffix that may be assigned by a business
concern. (D&B has no affiliation with this 4-character suffix.) This 4-character
suffix may be assigned at the discretion of the business concern to establish
additional CCR records for identifying alternative Electronic Funds Transfer
(EFT) accounts (see Subpart 32.11 of the Federal Acquisition Regulation) for the
same parent concern.

(U) “Registered in the CCR database” means that –

(1) (U) The Contractor has entered all mandatory information, including the DUNS
number or the DUNS+4 number, into the CCR database;

(2) (U) The Contractor’s CAGE code is in the CCR database; and

 

Contract Page 63 of 70

UNCLASSIFIED//FOR OFFICIAL USE ONLY

WHEN SEPARATED FROM ATTACHMENT 1



--------------------------------------------------------------------------------

FOIA CONFIDENTIAL TREATMENT REQUESTED

PORTIONS OF THE EXHIBIT MARKED BY [**Redacted**] HAVE BEEN OMITTED PURSUANT TO A

REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION

HM0210-10-C-00020-P00032

UNCLASSIFIED//FOR OFFICIAL USE ONLY

WHEN SEPARATED FROM ATTACHMENT 1

 

(3) (U) The Government has validated all mandatory data fields, to include
validation of the Taxpayer Identification Number (TIN) with the Internal Revenue
Service, and has marked the records “Active.” The Contractor will be required to
provide consent for TIN validation to the Government as part of the CCR
registration process.

 

I.25 (U) DFARS 252.204-7005 ORAL ATTESTATION OF SECURITY RESPONSIBILITIES. (NOV
2001)

 

I.26 (U) DFARS 252.204-7006 BILLING INSTRUCTIONS. (OCT 2005)

 

I.27 (U) DFARS 252.209-7004 SUBCONTRACTING WITH FIRMS THAT ARE OWNED OR
CONTROLLED BY THE GOVERNMENT OF A TERRORIST COUNTRY. (DEC 2006)

 

I.28 (U) DFARS 252.212-7001 CONTRACT TERMS AND CONDITIONS REQUIRED TO IMPLEMENT
STATUTES OR EXECUTIVE ORDERS APPLICABLE TO DEFENSE ACQUISITIONS OF COMMERCIAL
ITEMS (APR 2010)

(a) (U) The Contractor agrees to comply with the following Federal Acquisition
Regulation (FAR) clause which, if checked, is included in this contract by
reference to implement a provision of law applicable to acquisitions of
commercial items or components.

[X] 52.203-3, Gratuities (APR 1984) (10 U.S.C. 2207).

(b) (U) The Contractor agrees to comply with any clause that is checked on the
following list of Defense FAR Supplement clauses which, if checked, is included
in this contract by reference to implement provisions of law or Executive orders
applicable to acquisitions of commercial items or components.

(1) [X] 252.203-7000, Requirements Relating to Compensation of Former DoD
Officials (JAN 2009) (Section 847 of Pub. L. 110-181).

(2) [ ] 252.205-7000, Provision of Information to Cooperative Agreement Holders
(DEC 1991) (10 U.S.C. 2416).

(3) [X *] 252.219-7003, Small Business Subcontracting Plan (DoD Contracts) (APR
2007) (15 U.S.C. 637).

* See Clause I.34 for DoD Deviation to this Clause.

(4) [X *] 252.219-7004, Small Business Subcontracting Plan (Test Program) (AUG
2008) (15 U.S.C. 637 note).

* See Clause I.34 for DoD Deviation to this Clause.

(5) [ ] 252.225-7001, Buy American Act and Balance of Payments Program (JAN
2009) (41 U.S.C. 10a-10d, E.O. 10582).

(6) [ ] 252.225-7008, Restriction on Acquisition of Specialty Metals (JUL 2009)
(10 U.S.C. 2533b).

(7) [ ] 252.225-7009, Restriction on Acquisition of Certain Articles Containing
Specialty Metals (JUL 2009) (10 U.S.C. 2533b).

(8) [X] 252.225-7012, Preference for Certain Domestic Commodities (DEC 2008) (10
U.S.C. 2533a).

 

Contract Page 64 of 70

UNCLASSIFIED//FOR OFFICIAL USE ONLY

WHEN SEPARATED FROM ATTACHMENT 1



--------------------------------------------------------------------------------

FOIA CONFIDENTIAL TREATMENT REQUESTED

PORTIONS OF THE EXHIBIT MARKED BY [**Redacted**] HAVE BEEN OMITTED PURSUANT TO A

REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION

HM0210-10-C-00020-P00032

UNCLASSIFIED//FOR OFFICIAL USE ONLY

WHEN SEPARATED FROM ATTACHMENT 1

 

(9) [ ] 252.225-7015, Restriction on Acquisition of Hand or Measuring Tools (JUN
2005) (10 U.S.C. 2533a).

(10) [ ] 252.225-7016, Restriction on Acquisition of Ball and Roller Bearings
(MAR 2006) (Section 8065 of Public Law 107-117 and the same restriction in
subsequent DoD appropriations acts).

(11)(i) [X] 252.225-7021, Trade Agreements (NOV 2009) (19 U.S.C. 2501-2518 and
19 U.S.C. 3301 note).

(ii) [ ] Alternate I (SEP 2008).

(12) [ ] 252.225-7027, Restriction on Contingent Fees for Foreign Military Sales
(APR 2003) (22 U.S.C. 2779).

(13) [ ] 252.225-7028, Exclusionary Policies and Practices of Foreign
Governments (APR 2003) (22 U.S.C. 2755).

(14)(i) [ ] 252.225-7036, Buy American Act – Free Trade Agreements – Balance of
Payments Program (JUL 2009) (41 U.S.C. 10a-10d and 19 U.S.C. 3301 note).

(ii) [ ] Alternate I (JUL 2009) of 252.225-7036.

(15) [ ] 252.225-7038, Restriction on Acquisition of Air Circuit Breakers (JUN
2005) (10 U.S.C. 2534(a)(3)).

(16) [X] 252.226-7001, Utilization of Indian Organizations, Indian-Owned
Economic Enterprises, and Native Hawaiian Small Business Concerns (SEP 2004)
(Section 8021 of Pub. L. 107-248 and similar sections in subsequent DoD
appropriations acts).

(17) [X] 252.227-7015, Technical Data – Commercial Items (NOV 1995) (10 U.S.C.
2320).

(18) [X] 252.227-7037, Validation of Restrictive Markings on Technical Data (SEP
1999) (10 U.S.C. 2321).

(19) [X] 252.232-7003, Electronic Submission of Payment Requests and Receiving
Reports (MAR 2008) (10 U.S.C. 2227).

(20) [X] 252.237-7019, Training for Contractor Personnel Interacting with
Detainees (SEP 2006) (Section 1092 of Public Law 108-375).

(21) [X] 252.243-7002, Requests for Equitable Adjustment (MAR 1998) (10 U.S.C.
2410).

(22) [ ] 252.247-7003, Pass-Through of Motor Carrier Fuel Surcharge Adjustment
to the Cost Bearer (JUL 2009) (Section 884 of Public Law 110-417).

(23)(i) [X] 252.247-7023, Transportation of Supplies by Sea (MAY 2002) (10
U.S.C. 2631).

(ii) [ ] Alternate I (MAR 2000) of 252.247-7023.

(iii) [ ] Alternate II (MAR 2000) of 252.247-7023.

 

Contract Page 65 of 70

UNCLASSIFIED//FOR OFFICIAL USE ONLY

WHEN SEPARATED FROM ATTACHMENT 1



--------------------------------------------------------------------------------

FOIA CONFIDENTIAL TREATMENT REQUESTED

PORTIONS OF THE EXHIBIT MARKED BY [**Redacted**] HAVE BEEN OMITTED PURSUANT TO A

REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION

HM0210-10-C-00020-P00032

UNCLASSIFIED//FOR OFFICIAL USE ONLY

WHEN SEPARATED FROM ATTACHMENT 1

 

(iv) [ ] Alternate III (MAY 2002) of 252.247-7023.

(24) [ ] 252.247-7024, Notification of Transportation of Supplies by Sea (MAR
2000) (10 U.S.C. 2631).

(c) (U) In addition to the clauses listed in paragraph (e) of the Contract Terms
and Conditions Required to Implement Statutes or Executive Orders – Commercial
Items clause of this contract (FAR 52.212-5), the Contractor shall include the
terms of the following clauses, if applicable, in subcontracts for commercial
items or commercial components, awarded at any tier under this contract:

(1) 252.237-7019, Training for Contractor Personnel Interacting with Detainees
(SEP 2006) (Section 1092 of Public Law 108-375).

(2) 252.247-7003, Pass-Through of Motor Carrier Fuel Surcharge Adjustment to the
Cost Bearer (JUL 2009) (Section 884 of Public Law 110-417).

(3) 252.247-7023, Transportation of Supplies by Sea (MAY 2002) (10 U.S.C. 2631).

(4) 252.247-7024, Notification of Transportation of Supplies by Sea (MAR 2000)
(10 U.S.C. 2631).

 

I.29 (U) DFARS 252.227-7013 RIGHTS IN TECHNICAL DATA – NONCOMMERCIAL ITEMS. (NOV
1995) [**Redacted**]

* (U) See Contract Attachment 5, List of Data Delivered with Government Purpose
Rights, and Contract Attachment 6, List of Data with Limited Rights.

 

I.30 (U) DFARS 252.227-7014 RIGHTS IN NONCOMMERCIAL COMPUTER SOFTWARE AND
NONCOMMERCIAL COMPUTER SOFTWARE DOCUMENTATION. (JUN 1995) [**Redacted**]

* (U) See Contract Attachment 5, List of Data Delivered with Government Purpose
Rights, and Contract Attachment 6, List of Data with Limited Rights.

 

I.31 (U) DFARS 252.232-7007 LIMITATION OF GOVERNMENT’S OBLIGATION. (MAY 2006)

(a) (U) Contract line item(s) (See Section B, Total Contract Price/Total
Contract Funding) through (See Section B, Total Contract Price/Total Contract
Funding) are incrementally funded. For these item(s), the sum of $(See Section
B, Total Contract Price/Total Contract Funding) of the total price is presently
available for payment and allotted to this contract. An allotment schedule is
set forth in paragraph (j) of this clause.

(b) (U) For item(s) identified in paragraph (a) of this clause, the Contractor
agrees to perform up to the point at which the total amount payable by the
Government, including reimbursement in the event of termination of those item(s)
for the Government’s convenience, approximates the total amount currently
allotted to the contract. The Contractor is not authorized to continue work on
those item(s) beyond that point. The Government will not be obligated in any
event to reimburse the Contractor in excess of the amount allotted to the
contract for those item(s) regardless of anything to the contrary in the clause
entitled “Termination for Convenience of the Government.” As used in this
clause, the total amount payable by the Government in the event of termination
of applicable contract line item(s) for convenience includes cost, profit, and
estimated termination settlement costs for those items(s).

 

Contract Page 66 of 70

UNCLASSIFIED//FOR OFFICIAL USE ONLY

WHEN SEPARATED FROM ATTACHMENT 1



--------------------------------------------------------------------------------

FOIA CONFIDENTIAL TREATMENT REQUESTED

PORTIONS OF THE EXHIBIT MARKED BY [**Redacted**] HAVE BEEN OMITTED PURSUANT TO A

REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION

HM0210-10-C-00020-P00032

UNCLASSIFIED//FOR OFFICIAL USE ONLY

WHEN SEPARATED FROM ATTACHMENT 1

 

(c) (U) Notwithstanding the dates specified in the allotment schedule in
paragraph (j) of this clause, the Contractor will notify the Contracting Officer
in writing at least ninety days prior to the date when, in the Contractor’s best
judgment, the work will reach the point at which the total amount payable by the
Government, including any cost for termination for convenience, will approximate
85 percent of the total amount then allotted to the contract for performance of
the applicable item(s). The notification will state (1) the estimated date when
that point will be reached and (2) an estimate of additional funding, if any,
needed to continue performance of applicable line items up to the next scheduled
date for allotment of funds identified in paragraph (j) of this clause, or to a
mutually agreed upon substitute date. The notification will also advise the
Contracting Officer of the estimated amount of additional funds that will be
required for the timely performance of the item(s) funded pursuant to this
clause, for subsequent period as may be specified in the allotment schedule in
paragraph (j) of this clause, or otherwise agreed to by the parties. If after
such notification additional funds are not allotted by the date identified in
the Contractor’s notification, or by an agreed substitute date, the Contracting
Officer will terminate any item(s) for which additional funds have not be
allotted, pursuant to the clause of this contract entitled “Termination for
Convenience of the Government.”

(d) (U) When additional funds are allotted for continued performance of the
contract line item(s) identified in paragraph (a) of this clause the parties
will agree as to the period of contract performance which will be covered by the
funds. The provisions of paragraph (b) through (d) of this clause will apply in
like manner to the additional allotted funds and agreed substitute date, and the
contract will be modified accordingly.

(e) (U) If, solely by reason of failure of the Government to allot additional
funds, by the dates indicated below, in amounts sufficient for timely
performance of the contract line item(s) identified in paragraph (a) of this
clause, the Contractor incurs additional costs or is delayed in the performance
of the work under this contract and if additional funds are allotted, an
equitable adjustment will be made in the price or prices (including appropriate
target, billing, and ceiling prices where applicable) of the item(s), or in the
time of delivery, or both. Failure to agree to any such equitable adjustment
hereunder will be a dispute concerning a question of fact within the meaning of
the clause entitled “Disputes.”

(f) (U) The Government may at any time prior to termination allot additional
funds for the performance of the contract line item(s) identified in paragraph
(a) of this clause.

(g) (U) The termination provisions of this clause do not limit the rights of the
Government under the clause entitled “Default.” The provisions of this clause
are limited to the work and allotment of funds for the contract line item(s) set
forth in paragraph (a) of this clause. This clause no longer applies once the
contract is fully funded except with regard to the rights or obligations of the
parties concerning equitable adjustments negotiated under paragraphs (d) or
(e) of this clause.

(h) (U) Nothing in this clause affects the right of the Government to terminate
this contract pursuant to the clause of this contract entitled “Termination for
Convenience of the Government.”

(i) (U) Nothing in this clause shall be construed as authorization of voluntary
services whose acceptance is otherwise prohibited under 31 U.S.C. 1342.

(j) (U) The parties contemplate that the Government will allot funds to this
contract in accordance with the following schedule: Quarterly by Government
Fiscal Year.

 

I.32 (U) DFARS 252.232-7010 LEVIES ON CONTRACT PAYMENTS. (DEC 2006)

 

I.33 (U) DFARS 252.243-7001 NOTICE OF CONTRACT MODIFICATIONS. (DEC 1991)

 

Contract Page 67 of 70

UNCLASSIFIED//FOR OFFICIAL USE ONLY

WHEN SEPARATED FROM ATTACHMENT 1



--------------------------------------------------------------------------------

FOIA CONFIDENTIAL TREATMENT REQUESTED

PORTIONS OF THE EXHIBIT MARKED BY [**Redacted**] HAVE BEEN OMITTED PURSUANT TO A

REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION

HM0210-10-C-00020-P00032

UNCLASSIFIED//FOR OFFICIAL USE ONLY

WHEN SEPARATED FROM ATTACHMENT 1

 

I.34 (U) SUBCONTRACTING REPORTING SYSTEM

(U) In accordance with DoD Class Deviation 2008-O0008 dated 12 Feb 2009, as
stated in DFARS 219.708(b)(1)(B), the following clauses are authorized for use
in lieu of the FAR and DFARS clauses. The full text of all the below Deviation
Clauses may be obtained using the link to the Class Deviation provided at DFARS
219.708(b)(1)(B).

a. (U) In reference to FAR Clause provided at I.6, FAR 52.212-5(b)(11);
52.219-9, Small Business Subcontracting Plan (DEVIATION) applies in lieu of FAR
Clause 52.219-9, Small Business Subcontracting Plan (APR 2008).

b. (U) In reference to DFARS Clause provided at I.27, 252.212-7001(c)(3);
252.219-7003, Small Business Subcontracting Plan (DoD Contracts)(DEVIATION)
applies in lieu of 252.219-7003, Small Business Subcontracting Plan (DoD
Contracts).

c. (U) In reference to DFARS Clause provided at I.27, 252.212-7001(c)(4); use
252.219-7004, Small Business Subcontracting Plan (Test Program) applies in lieu
of 252.219-7004, Small Business Subcontracting Plan (Test Program) (AUG 2008).

d. (U) All the above clauses that apply are incorporated by reference.

 

Contract Page 68 of 70

UNCLASSIFIED//FOR OFFICIAL USE ONLY

WHEN SEPARATED FROM ATTACHMENT 1



--------------------------------------------------------------------------------

FOIA CONFIDENTIAL TREATMENT REQUESTED

PORTIONS OF THE EXHIBIT MARKED BY [**Redacted**] HAVE BEEN OMITTED PURSUANT TO A

REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION

HM0210-10-C-00020-P00032

UNCLASSIFIED//FOR OFFICIAL USE ONLY

WHEN SEPARATED FROM ATTACHMENT 1

 

I.35 (U) DFARS 252.217-7027 CONTRACT DEFINITIZATION (OCT 1998)

(a) A firm fixed price contract action is contemplated. The Contractor agrees to
begin promptly negotiating with the Contracting Officer the terms of a
definitive contract that will include (1) all clauses required by the Federal
Acquisition Regulation (FAR) on the date of execution of the undefinitized
contract action, (2) all clauses required by law on the date of execution of the
definitive contract action, and (3) any other mutually agreeable clauses, terms,
and conditions. The Contractor agrees to submit a fixed-price proposal and cost
or pricing data supporting its proposal.

 

(b) The schedule for definitizing this contract action is as follows:

 

     Planned Date

Change Order Executed

  

Request For Proposal/Engineering Change Proposal Issued

  

Qualifying Proposal Received

  

Negotiation Start Date

  

Change Order Definitized

  

(c) If agreement on a definitive contract action to supersede this undefinitized
contract action is not reached by the target date in paragraph (b) of this
clause, or within any extension of it granted by the Contracting Officer, the
Contracting Officer may, with the approval of the head of the contracting
activity, determine a reasonable price or fee in accordance with Subpart 15.4
and Part 31 of the FAR, subject to Contractor appeal as provided in the Disputes
clause. In any event, the Contractor shall proceed with completion of the
contract, subject only to the Limitation of Government Liability clause.

(1) After the Contracting Officer’s determination of price or fee, the contract
shall be governed by:

(i) All clauses required by the FAR on the date of execution of this
undefinitized contract action for either fixed-price or cost-reimbursement
contracts, as determined by the Contracting Officer under this paragraph (c);

(ii) All clauses required by law as of the date of the Contracting Officer’s
determination; and

(iii) Any other clauses, terms, and conditions mutually agreed upon.

(2) To the extent consistent with paragraph (c)(1) of this clause, all clauses,
terms, and conditions included in this undefinitized contract action shall
continue in effect, except those that by their nature apply only to an
undefinitized contract action.

(d) The definitive contract resulting from this undefinitized contract action
will include a negotiated firm-fixed price in no event to exceed $            .

 

I.36 (U) FAR 52.216-24 LIMITATION OF GOVERNMENT LIABILITY (APR 1984)

(a) In performing this contract, the Contractor is not authorized to make
expenditures or incur obligations exceeding $             dollars.

(b) The maximum amount for which the Government shall be liable if this contract
is terminated is $             dollars.

 

Contract Page 69 of 70

UNCLASSIFIED//FOR OFFICIAL USE ONLY

WHEN SEPARATED FROM ATTACHMENT 1



--------------------------------------------------------------------------------

FOIA CONFIDENTIAL TREATMENT REQUESTED

PORTIONS OF THE EXHIBIT MARKED BY [**Redacted**] HAVE BEEN OMITTED PURSUANT TO A

REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION

HM0210-10-C-00020-P00032

UNCLASSIFIED//FOR OFFICIAL USE ONLY

WHEN SEPARATED FROM ATTACHMENT 1

 

(U) SECTION J – List of Documents Exhibits and Other Attachments

 

J.1 (U) LIST OF DOCUMENTS, EXHIBITS, AND OTHER ATTACHMENTS

This Table is UNCLASSIFIED

 

Attachment

  

Description

  

Date

1

   EnhancedView Imagery Acquisition Statement of Work (SOW) (CLASSIFIED)   
November 14, 2012

2

   DD Form 254, Contract Security Classification Specification, Revision 2   
September 17, 2012

3

   Government Furnished Property List (to be determined based on Offeror’s
proposal)    July 6, 2010

4

   Small Business Subcontracting Plan (to be provided by Offeror)    July 6,
2010

5

   List of Data Delivered with Government Purpose Rights (to be provided by
Offeror)    July 6, 2010

6

   List of Data with Limited Rights (to be provided by Offeror)    July 6, 2010

7

   Nondisclosure Agreement   

 

Contract Page 70 of 70

UNCLASSIFIED//FOR OFFICIAL USE ONLY

WHEN SEPARATED FROM ATTACHMENT 1